PURCHASE AND SALE AGREEMENT

AND ESCROW INSTRUCTIONS

BY AND BETWEEN

HCP, INC.,

a Maryland corporation

and

HCPI/INDIANA, LLC,

a Delaware limited liability company

(collectively, “Seller”)

and

G&E HEALTHCARE REIT MEDICAL PORTFOLIO 3, LLC
a Delaware limited liability company

(“Buyer”)

Dated effective as of May 30, 2008

1

TABLE OF CONTENTS

Page

2

                  EXHIBITS
       
A
    —     PROPERTY ADDRESSES AND DESCRIPTIONS
B
    —     LIST OF EXCLUDED PERSONAL PROPERTY
C
    —     ESCROW GENERAL PROVISIONS
D
    —     LIST OF PROPERTY DOCUMENTS
E
    —     FORM OF ESNDA
F
    —     FORM OF DEED
G
    —     FORM OF BILL OF SALE
H
    —     FORM OF ASSIGNMENT AND ASSUMPTION OF LEASES
I
    —     FORM OF ASSIGNMENT AND ASSUMPTION OF CONTRACTS AND INTANGIBLES
J
    —     FORM OF TENANT NOTICE
K
    —     FORM OF FIRPTA CERTIFICATE
L
    —     FORM OF OWNER’S AFFIDAVIT
M
    —     [RESERVED]
N
    —     FORM OF RELEASE OF CLAIMS
O
    —     8-K AUDIT LETTER

     
SCHEDULES
 

 
 

1.1(d)-1
1.1(d)-2
1.3
4.5(b)(ii)
5.1(d)
  LIST OF LEASES AND TENANTS AS OF THE EFFECTIVE DATE
LIST OF SECURITY DEPOSITS AS OF THE EFFECTIVE DATE
PURCHASE PRICE ALLOCATIONS
SPECIFIED EXISTING LEASES
LITIGATION

3

PURCHASE AND SALE AGREEMENT

AND ESCROW INSTRUCTIONS

THIS PURCHASE AND SALE AGREEMENT AND ESCROW INSTRUCTIONS (this “Agreement”) is
made effective as of May 30, 2008 (the “Effective Date”), by and between HCP,
INC., a Maryland corporation (“HCP”), and HCPI/INDIANA, LLC, a Delaware limited
liability company (“HCP/Indiana”, and together with HCP, “Seller”), and G&E
HEALTHCARE REIT MEDICAL PORTFOLIO 3, LLC, a Delaware limited liability company
(“Buyer”).

ARTICLE I.

PURCHASE AND SALE

Section 1.1 Agreement of Purchase and Sale. Subject to the terms and conditions
hereinafter set forth, Seller agrees to sell and convey or cause to be sold and
conveyed to Buyer, and Buyer agrees to purchase from Seller, all of Seller’s
right, title and interest in and to the following:

(a) the fee interest in and to those certain tracts or parcels of land situated
in the State of Indiana and more particularly described on Exhibit A attached
hereto and made a part hereof, in each case together with all easements, rights
and appurtenances pertaining to such property, including any right, title and
interest of Seller in and to adjacent streets, alleys or rights-of-way (the
property described in clause (a) of this Section 1.1 being herein referred to as
the “Land”). The addresses for the parcels of Land are also set forth on
Exhibit A;

(b) the commercial buildings located on the Land, and any and all other
buildings, structures, fixtures and other improvements affixed to or located on
the Land, excluding trade fixtures owned by tenants (the property described in
clause (b) of this Section 1.1 being herein referred to collectively as the
“Improvements”);

(c) all tangible personal property which is owned by Seller, located upon the
Land or within the Improvements, and used exclusively in connection with the
operation or occupation of all or any part of the Land and Improvements,
including, without limitation, any appliances, furniture, carpeting, draperies
and curtains, tools and supplies, and other items of personal property (the
“Personal Property”); provided, however, that Personal Property shall
specifically exclude (i) any tangible personal property owned by tenants or
other occupants of the Properties (as such term is defined in Section. 1.2
hereof), and (ii) those specific items of tangible personal property listed on
Exhibit B as “Excluded Personal Property”;

(d) to the extent they are in effect on the date of the Closing (as such term is
defined in Section 4.1 hereof), any and all of Seller’s right, title and
interest (i) as landlord/lessor in and to the leases, licenses, and occupancy
agreements, including all amendments or modifications thereto or supplements
thereof, covering all or any portion of the Real Properties (as such term is
defined in Section 1.2 hereof) (collectively, the “Leases”), (ii) in and to all
rents and other sums due under the Leases (collectively, the “Rents”) and
(iii) any and all unapplied security deposits, prepaid rent, guaranties, letters
of credit and other similar charges and credit enhancements providing additional
security for the Leases in Seller’s possession or control or for which Seller is
responsible under the Leases (collectively, the “Security Deposits”). Attached
hereto as Schedule 1.1(d)-1 is a list of all Leases to which Seller is a party
and the common name of the tenant thereunder. Schedule 1.1(d)-2 attached hereto
sets forth the amount of any Security Deposit that has been provided to Seller
in connection with each such Lease, and if such Security Deposit was provided in
a form other than cash, the form thereof, in each case as of the Effective Date;

(e) any and all of Seller’s right, title and interest in and to all assignable
Operating Agreements (as defined in Section 3.3 hereof) which have not been
terminated pursuant to the terms of this Agreement prior to the Closing
(collectively, the “Assigned Operating Agreements”); and

(f) to the extent assignable, all of Seller’s right, title and interest in and
to (i) all warranties and guaranties (express or implied) issued to Seller in
connection with the Improvements or the Personal Property, (ii) all permits,
licenses, approvals and authorizations issued by any governmental authority in
connection with the Properties, (iii) all reports, test results, environmental
assessments, surveys, plans and specifications, and (iv) the non-exclusive use
of each facility and building name identified on Exhibit A (but only to the
extent that Seller owns or has any right to use the same) (the property
described in this clause (f) being sometimes herein referred to collectively as
the “Intangibles”).

Section 1.2 Property Defined. The Land and the Improvements are hereinafter
sometimes referred to, with respect to each tract or parcel more particularly
described in Exhibit A, individually as a “Real Property,” and, with respect to
all such tracts or parcels more particularly described in Exhibit A,
collectively as the “Real Properties.” The Real Property, the Personal Property,
the Leases, the Rents, the Security Deposits, the Assigned Operating Agreements
and the Intangibles are hereinafter sometimes referred to, with respect to each
tract or parcel more particularly described in Exhibit A, individually as a
“Property”, and, with respect to all such tracts or parcels more particularly
described in Exhibit A, collectively as the “Properties.”

Section 1.3 Purchase Price. Subject to the terms and conditions hereof, Seller
shall sell and Buyer shall purchase the Properties for the amount of Ninety
Million One Hundred Thousand Dollars ($90,100,000) (as increased or decreased by
prorations and adjustments as herein provided) (the “Purchase Price”). The
parties hereby agree that the Purchase Price shall be allocated among each
Property as set forth on Schedule 1.3 attached hereto (the “Allocated, Purchase
Price”). The parties agree that the Allocated Purchase Price has been arrived at
by a process of arm’s-length negotiations, including, without limitation, the
parties’ best judgment as to the fair market value of each respective Property,
and the parties specifically agree to the Allocated Purchase Price as final and
binding, and will consistently reflect those allocations on their respective
federal, state and local tax returns, including any state, county and other
local transfer or sales tax declarations or forms to be filed in connection with
this transaction, which obligations shall survive the Closing.

Section 1.4 Payment of Purchase Price. The Purchase Price, as increased or
decreased by prorations and adjustments as herein provided, shall be payable in
full at the Closing in cash by wire transfer of immediately available funds to a
bank account designated by Seller in writing to Buyer prior to the Closing. Not
less than one (1) “Business Day” (as defined in Section 10.21 hereof) prior to
the Closing, Buyer shall deposit into “Escrow” (as defined in Section 1.5
hereof), in cash or other immediately available funds, the full amount of the
Purchase Price, less the Deposit previously deposited by Buyer into Escrow, and
as increased or decreased by prorations and adjustments as herein provided.

Section 1.5 Opening of Escrow; Deposit. Within three (3) days following the
mutual execution and delivery of this Agreement, (i) the parties shall establish
an escrow (the “Escrow”) with First American Title Insurance Company (the
“Escrow Holder” and “Title Company”), (ii) the parties shall deposit with the
Escrow Holder a fully executed original or original counterpart(s) of this
Agreement, and (iii) Buyer shall deposit with the Escrow Holder a sum equal to
One Million Dollars ($1,000,000) (the “Deposit”) in good funds either by
certified bank or cashier’s check or by federal wire transfer, which shall be
allocated to each Property in the same percentage allocations as the Purchase
Price is allocated to each Property (with respect to each Property, the
“Allocated Deposit”). Escrow Holder shall hold the Deposit in an
interest-bearing account of a federally insured bank or savings and loan
association reasonably acceptable to Buyer and Seller, and shall otherwise
handle the Deposit in accordance with the terms and conditions of this
Agreement. All interest accrued on the Deposit shall be added to and become part
of the Deposit. Subject to Section 4.11 hereof, the entire Deposit together with
all interest accrued thereon shall be credited to the Purchase Price upon the
Closing Date. The failure of Buyer to timely deliver any portion of the Deposit
hereunder shall be a material default, and shall entitle Seller, at Seller’s
sole option, to terminate this Agreement immediately and retain any portion of
the Deposit previously delivered by Buyer as its sole and exclusive remedy for
such default hereunder, at law and in equity. Except as otherwise specifically
provided in this Agreement, the Deposit (including the accrued interest thereon)
shall be nonrefundable upon expiration of the Contingency Period.

Section 1.6 Deposit as Liquidated Damages. AFTER THE EXPIRATION OF THE
CONTINGENCY PERIOD, IN THE EVENT THE SALE OF THE PROPERTIES AS CONTEMPLATED
HEREUNDER IS NOT CONSUMMATED BY REASON OF (i) BUYER’S DEFAULT UNDER THIS
AGREEMENT WHICH IS NOT CURED WITHIN THE CURE PERIOD SPECIFIED IN SECTION 6.1, OR
(ii) FAILURE OF THE CONDITION SET FORTH IN SECTIONS 4.9(c) or (d) TO BE
SATISFIED, THEN THE DEPOSIT (INCLUDING ALL INTEREST EARNED FROM THE INVESTMENT
THEREOF) SHALL BE DELIVERED TO SELLER AS LIQUIDATED DAMAGES. THE PARTIES
RECOGNIZE THAT SELLER’S ACTUAL DAMAGES IN THE EVENT THE SALE IS NOT CONSUMMATED
AS A RESULT OF SUCH A BUYER DEFAULT OR FAILURE OF THE CONDITION SET FORTH IN
SECTIONS 4.9(c) or (d) TO BE SATISFIED ARE

EXTREMELY DIFFICULT OR IMPRACTICABLE TO DETERMINE AT THE EFFECTIVE DATE.
THEREFORE, BY SEPARATELY EXECUTING THIS SECTION 1.6 BELOW, THE PARTIES
ACKNOWLEDGE THAT THE AMOUNT OF THE DEPOSIT HAS BEEN AGREED UPON, AFTER
NEGOTIATION, AS THE PARTIES’ REASONABLE ESTIMATE OF SELLER’S DAMAGES AND NOT A
PENALTY, AND SHALL BE SELLER’S SOLE AND EXCLUSIVE REMEDY AGAINST BUYER ARISING
FROM A FAILURE OF THE SALE TO CLOSE AS A RESULT OF SUCH A BUYER’S DEFAULT OR
FAILURE OF THE CONDITION SET FORTH IN SECTIONS 4.9(c) or (d) TO BE SATISFIED,
BOTH AT LAW AND IN EQUITY. NOTWITHSTANDING THE FOREGOING, IN NO EVENT SHALL THIS
SECTION 1.6 LIMIT THE DAMAGES RECOVERABLE BY EITHER PARTY AGAINST THE OTHER
PARTY DUE TO THE OTHER PARTY’S OBLIGATION TO INDEMNIFY SUCH PARTY IN ACCORDANCE
WITH THIS AGREEMENT OR THE “OTHER TRANSACTION DOCUMENTS” (AS DEFINED IN SECTION
10.6 HEREOF) OR BY REASON OF THE OTHER PARTY’S OBLIGATION TO PAY THE PREVAILING
PARTY’S ATTORNEYS’ FEES AND COSTS PURSUANT TO SECTION 10.17 HEREOF. BY
SEPARATELY EXECUTING THIS SECTION 1.6. BELOW OR ON THE NEXT PAGE, BUYER AND
SELLER ACKNOWLEDGE THAT THEY HAVE READ AND UNDERSTOOD THE ABOVE PROVISION
COVERING LIQUIDATED DAMAGES, AND THAT EACH PARTY WAS REPRESENTED BY COUNSEL WHO
EXPLAINED THE CONSEQUENCES OF THIS LIQUIDATED DAMAGES PROVISION AT THE TIME THIS
AGREEMENT, WAS EXECUTED. THE PROVISIONS OF THIS SECTION 1.6 SHALL SURVIVE THE
TERMINATION OF THIS AGREEMENT.

[Signature Page Follows; Remainder of Page Left Intentionally Blank]

4

[Signature Page for Section 1.6]

     
HCP, INC., a Maryland corporation
By: /s/ Thomas Klaritch
Name: Thomas Klaritch
Its: Executive Vice President
  G&E HEALTHCARE REIT MEDICAL
PORTFOLIO 3, LLC, a Delaware limited
liability company
By: /s/ Shannon K S Johnson
Name: Shannon K S Johnson
Its: Authorized Signatory
HCPI/INDIANA, LLC,
a Delaware limited liability company,
By: HCP, Inc, a Maryland corporation
its Managing Member
By: /s/ Thomas Klaritch
Name: Thomas Klaritch
Title: Executive Vice President
 








[Remainder of Page Left Intentionally Blank]

Section 1.7

5

Escrow Holder. By its execution and delivery of this Agreement, Escrow Holder
agrees to be bound by the terms and conditions of this Agreement to the extent
applicable to its duties, liabilities and obligations as “Escrow Holder.” Escrow
Holder shall hold and dispose of the Deposit in accordance with the terms of
this Agreement. Escrow Holder shall incur no liability in connection with the
safekeeping or disposition of the Deposit for any reason other than Escrow
Holder’s breach of contract, willful misconduct or negligence. If Escrow Holder
is in doubt as to its duties or obligations with regard to the Deposit, or if
the Escrow Holder receives conflicting instructions from Buyer and Seller with
respect to the Deposit, the Escrow Holder shall not be required to disburse the
Deposit and may, at its option, continue to hold the Deposit until both Buyer
and Seller agree as to its disposition, or until a final judgment is entered by
a court of competent jurisdiction directing its disposition, or the Escrow
Holder may interplead the Deposit in accordance with the laws of the State of
California. Escrow Holder shall not be responsible for any interest on the
Deposit except as is actually earned, or for the loss of any interest resulting
from the withdrawal of the Deposit prior to the date interest is posted thereon.
The Escrow General Provisions are attached hereto as Exhibit C and made a part
hereof. In the event of any conflict between the terms and provisions of this
Agreement and the Escrow General Provisions, the terms and provisions of this
Agreement shall control.

Section 1.8 Independent Contract Consideration. Notwithstanding anything in this
Agreement to the contrary, One Hundred and No/100 Dollars ($100.00) of the
Deposit is delivered to the Escrow Holder for delivery to Seller as “Independent
Contract Consideration”, and the Deposit is reduced by the amount of the
Independent Contract Consideration so delivered to Seller, which amount has been
bargained for and agreed to as consideration for Seller’s execution and delivery
of this Agreement.

ARTICLE II.

TITLE AND SURVEY

Section 2.1 Title Contingency Period. During the period beginning on the
Effective Date and ending at 5:00 p.m. Los Angeles, California time on the
thirtieth (30th) day following the Effective Date (hereinafter referred to as
the “Title Contingency Period”), Buyer shall have the right to review and
investigate any and all conditions and aspects of title to the Real Properties.
Without limiting the foregoing, Buyer shall have the right to review: (a) a
current preliminary title report or title commitment prepared by the Title
Company covering each of the Real Properties and all underlying exceptions,
which shall be obtained by Buyer from the Title Company (the “Title
Commitments”), and (b) a copy of the most current ALTA survey of each of the
Real Properties in Seller’s possession and control, if any (the “Existing
Surveys”) (the items referred to in clauses (a) and (b) of this Section 2.1 are
hereinafter referred to as the “Title Contingency Items”); provided, however, in
no event shall the Title Contingency Period be extended or delayed if Seller
does not possess or is unable to locate an Existing Survey of any of the Real
Properties. During the Title Contingency Period, Buyer shall also have the right
to obtain and review additional documentation relating to the ownership of the
Real Properties including, without limitation, a new or updated ALTA survey of
each of the Real Properties prepared by a licensed surveyor or engineer,
obtained by Buyer at Buyer’s sole cost (the “New Surveys”); provided, however,
that in no event shall the Title Contingency Period be extended or delayed in
order to permit Seller to obtain or review any New Surveys.

Section 2.2 Title Examination.

(a) Buyer shall notify Seller in a reasonably detailed writing (the “Title
Objection Notice”) prior to the expiration of the Title Contingency Period which
exceptions to title (including survey matters), if any, will not be accepted by
Buyer and the specific grounds for disapproval thereof. Any exception to title,
encumbrance or other matter which is disclosed in the Title Contingency Items or
any New Surveys and which Buyer fails to disapprove prior to the expiration of
the Title Contingency Period shall be deemed conclusively to have been approved
by Buyer. If Buyer delivers any Title Objection Notice to Seller, then Seller
shall have two (2) Business Days after receipt of the Title Objection Notice to
notify Buyer in writing that Seller either (i) will remove such objectionable
exception from title on or before the Closing, or (ii) elects not to cause such
exception to be removed (a “Non-Removal Notice”); provided, however, that any
Title Objection Notice which has been delivered by Buyer to Seller prior to the
Effective Date shall be deemed to have been received by Seller on the Effective
Date for the purposes of this Section 2.2. If Seller delivers a written notice
to Buyer that Seller will remove such objectionable exception from title but
fails to timely do so, then Buyer shall have the right to terminate this
Agreement with respect to all (but not less than all) of the Properties, in
which event, the provisions of Section 3.7 hereof shall apply. If Seller fails
to notify Buyer of its election within said two (2) Business Day period, then
Seller shall be deemed to have delivered a Non-Removal Notice as to that
exception. Any updates to any Existing Surveys or New Surveys shall be Buyer’s
sole responsibility, both as to performance and payment of costs therefor. If
Seller gives (or is deemed to have given) Buyer a Non-Removal Notice, then Buyer
shall have until the date that is three (3) Business Day after the date that
Seller shall have given (or be deemed to have given) the Non-Removal Notice to
notify Seller in writing that Buyer elects to either (A) nevertheless proceed
with the purchase and take title to the Properties subject to such exceptions,
or (B) terminate this Agreement with respect to all, but not less than all, of
the Properties, in which event the provisions of Section 3.7 hereof shall apply.
If Buyer fails to notify Seller in writing of its election on or prior to the
expiration of such three (3) Business Day period, then Buyer shall be deemed to
have elected to proceed with the purchase and take title to the Properties
subject to such exceptions without any reduction in the Purchase Price. The
operation of the notice and response provisions of this Section 2.2 shall extend
the Closing Date only as necessary to effectuate the provisions of this
Section 2.2.

(b) Buyer may, at or prior to Closing, notify Seller in writing (the “Gap
Notice”) of any objection to any liens, encumbrances, easements, restrictions,
conditions, covenants, rights, rights-of-way, or other matters affecting title
to the Properties (each, an “Intervening Lien”) (i) raised by the Title Company
after the expiration of the Title Contingency Period and prior to the Closing or
otherwise disclosed on any update or revision to any New Survey received by
Buyer after the expiration of the Title Contingency Period and prior to the
Closing, and (ii) which (A) was not disclosed by the Title Company or by any
Existing Survey, New Survey or any other materials made available to Buyer,
prior to 5:00 p.m. Los Angeles, California time on the date which is two
(2) Business Days prior to the expiration of the Title Contingency Period,
(B) was not known to Buyer prior to the expiration of the Title Contingency
Period, or (C) would not have been disclosed by a reasonable physical inspection
of the Properties prior to the expiration of the Title Contingency Period. Buyer
must notify Seller of such objection to any such Intervening Liens within three
(3) Business Days of receiving written notice of, or materials disclosing, the
existence of such Intervening Liens (provided, however, if receipt of written
notice of, or materials disclosing, such additional title matters is less than
three (3) Business Days prior to the Closing Date, then the Closing Date shall
be extended to permit the procedures in this section to be implemented or Seller
shall have the right to terminate this Agreement in Seller’s sole discretion).
Failure to timely deliver a Gap Notice to Seller shall be deemed to be Buyer’s
approval of any such Intervening Lien. If Buyer sends a Gap Notice to Seller,
then Buyer and Seller shall have the same rights and obligations with respect to
such Gap Notice as apply to a Title Objection Notice under Section 2.2(a).

Section 2.3 Permitted Exceptions. The Properties shall be conveyed subject to
the following matters, which are hereinafter referred to as the “Permitted
Exceptions”:

(a) those matters that are either approved or deemed approved by Buyer in
accordance with Section 2.2 and Section 2.3 hereof;

(b) the rights of tenants or other occupants under the Leases, any subleases and
any other occupancy agreements under the Leases or otherwise entered into
pursuant to Section 5.5(b);

(c) the lien of all ad valorem real estate taxes and assessments not yet due and
payable as of the date of Closing, subject to proration as herein provided;

(d) local, state and federal laws, ordinances or governmental regulations,
including, but not limited to building and zoning laws, ordinances and
regulations, now or hereafter in effect relating to the Properties; and

(e) items shown on the Title Commitments, Existing Surveys or New Surveys and
not objected to by Buyer, or waived or deemed waived by Buyer in accordance with
Section 2.2 hereof and if Buyer does not obtain New Surveys, those matters which
would be disclosed by an accurate survey or inspection of the Properties.

Section 2.4 Conveyance of Title. At Closing, Seller shall convey and transfer,
or cause to be conveyed or transferred, to Buyer with respect to each Real
Property, fee simple title to such Real Property by execution and delivery of
the Deeds (as defined in Section 4.2(a) hereof). Evidence of delivery of such
fee title shall be the issuance by the Title Company of current ALTA Standard
Coverage Owner’s Policies of Title Insurance (or its equivalent in the
applicable jurisdictions) (each a “Title Policy”, and collectively, the “Title
Policies”) covering each Real Property, in the full amount of the Allocated
Purchase Price for such Real Property, showing fee title to such Real Property
vested exclusively in Buyer, subject only to the Permitted

Exceptions (or the Title Company’s written commitment to issue such Title
Policies). Except as provided below and in Section 4.6 hereof, the cost of the
Title Policies shall be paid by Seller. If prior to Closing, Buyer shall deliver
to the Title Company New Surveys meeting the minimum standards as required by
the Title Company for issuance of ALTA Extended Owner’s Policies of Title
Insurance (or its equivalent in the applicable jurisdictions), then Buyer shall
be entitled to obtain ALTA Extended Coverage Owner’s Policies (or its equivalent
in the applicable jurisdictions) in lieu of ALTA Standard Coverage Owner’s
Policies (or its equivalent in the applicable jurisdictions) so long as the
Closing is not thereby delayed. Buyer shall pay the additional premium for such
extended coverage policies, including any endorsements thereto, unless such
endorsement is necessary to cure an objectionable exception identified in
Section 2.2(a) above that Seller has agreed to remove (“Curative Endorsements”),
and the cost of any New Surveys.

ARTICLE III.

REVIEW OF PROPERTY

Section 3.1 Right of Inspection.

(a) During the period from the Effective Date and ending at 5:00 p.m. Los
Angeles, California time on the thirtieth (30th) day following the Effective
Date (hereinafter referred to as the “Contingency Period”), Buyer shall have the
right (i) to review and investigate any and all conditions and aspects of the
Properties in its sole discretion (except as expressly provided below and except
for title and survey matters, which shall be governed by Article II hereof),
(ii) to receive and review copies of those items listed in Exhibit D attached
hereto (except to the extent identified in such Exhibit D as items to be made
available for Buyer’s inspection and review at Seller’s offices or at the
offices of Seller’s property manger) (the “Property Documents”) to the extent in
Seller’s possession or control, and (iii) at Buyer’s sole cost and expense, to
make physical inspections of and conduct tests and reviews upon the Properties,
including, but not limited to, an inspection of the environmental condition
thereof pursuant to the terms and conditions of this Agreement and to examine
such other documents and files (i.e., in addition to the Property Documents)
concerning the ownership, use, occupancy, leasing, maintenance, operation and
development of the Properties that are within Seller’s possession or control.
The Property Documents shall be (if they have not already been) made available
to Buyer through the secure website (the “E-Room”) to which Buyer has previously
been granted access on or before one (1) Business Day after the Effective Date.
All other documents and files within Seller’s possession or control shall be
made available for Buyer’s review at Seller’s offices or at the offices of
Seller’s property manager. If required by law, Seller shall provide a Natural
Hazards Disclosure Report or similar disclosure report as may be required or
proscribed by the applicable jurisdictions prior to the expiration of the
Contingency Period.

(b) Notwithstanding anything to the contrary contained in Section 3.1(a) hereof
(except to the extent listed on Exhibit D), Buyer acknowledges that it shall
have no right to examine any of the following documents in connection with its
review of the Properties: (i) partnership, limited liability company or
corporate records of Seller, (ii) internal memoranda of Seller, (iii) financial
projections or budgets prepared by or for Seller, (iv) appraisals prepared by or
for Seller, (v) accounting or tax records of Seller, (vi) similar proprietary,
confidential or privileged information, and (vii) any internal memoranda
relating to the foregoing (collectively, the “Confidential Documents”). In
addition, notwithstanding anything to the contrary contained in Section 3.1(a)
hereof, Buyer shall have no right to examine any cost estimates relating to any
work recommended by and included as a part of any physical inspection,
engineering or other system reports prepared by or for Seller relating to the
Properties (collectively, the “Physical Inspection Reports”), and Seller shall
have the right to redact such cost estimates from such Physical Inspection
Reports prior to Buyer’s examination of the same.

(c) All on-site inspections of the Properties shall be undertaken in accordance
with the terms and conditions of that certain Access Agreement, dated of even
date with the Effective Date, by and between Seller and Buyer (as may be
amended, modified, supplemented and amended and restated from time to time, the
“Access Agreement”). Upon request by Seller, Buyer will furnish to Seller
(without representation or warranty of any kind, express or implied), all
non-proprietary inspection reports prepared for Buyer with respect to the
Properties by independent third parties (provided that in no event shall Buyer
be required to deliver any Confidential Documents or other attorney-client
communications or any internal memoranda prepared by counsel to Buyer or any
physical inspection reports except for the Physical Inspection Reports described
in Section 3.1(b) hereof) at no charge to Seller. Buyer agrees to protect,
indemnify, defend (with counsel satisfactory to Seller) and hold Seller and
Seller’s employees, officers, directors, representatives, invitees, tenants,
agents, contractors, servants, attorneys, shareholders, participants,
affiliates, partners, members, parents, subsidiaries, successors and assignees,
free and harmless from and against any claim for liabilities, losses, costs,
expenses (including reasonable attorneys’ fees), damages or injuries arising out
of, or resulting from, the inspection of the Properties by Buyer or its agents
or consultants; provided, however, that Buyer shall not be responsible for any
liability, damage, loss, cost or expense arising out of Buyer’s discovery of a
pre-existing condition at any of the Properties, including reporting any such
condition to the appropriate authorities if required to do so by law and Seller
shall be solely responsible for any liability, damage, loss, cost or expense
arising out of Buyer’s discovery of such pre-existing condition at any of the
Properties, and for compliance with any reporting obligation that arises from
such discovery. Notwithstanding anything to the contrary in this Agreement,
(1) Buyer shall not be relieved of its obligation to indemnify, defend and hold
harmless Seller to the extent that any pre-existing condition is aggravated by
Buyer and/or Buyer’s representatives in connection with any inspection of the
Properties, and (2) Buyer’s obligation to indemnify, defend and hold harmless
Seller pursuant to this Section 3.1(c) shall survive Closing or any termination
of this Agreement until such time as it is determined by final judgment that any
claims against Buyer for such matters indemnified under this paragraph are fully
and finally barred as to Buyer by the applicable statute of limitations.

(d) Buyer’s right of access to the Properties shall also include the right
during the Contingency Period to meet and confer with tenants of the Properties
in accordance with the terms and conditions of the Access Agreement.

Section 3.2 Environmental Reports. BUYER ACKNOWLEDGES THAT BUYER HAS RECEIVED
COPIES OF THE ENVIRONMENTAL REPORTS LISTED ON EXHIBIT D (THE “ENVIRONMENTAL
REPORTS”) WHICH WERE MADE AVAILABLE ON THE E-ROOM AS PART OF THE PROPERTY
DOCUMENTS WITHOUT REPRESENTATION AND WARRANTY. SELLER SHALL HAVE NO LIABILITY OR
OBLIGATION WHATSOEVER FOR ANY INACCURACY IN OR OMISSION FROM ANY ENVIRONMENTAL
REPORT. BUYER SHALL HAVE NO CLAIMS AGAINST THE PREPARER OF ANY ENVIRONMENTAL
REPORT PROVIDED BY SELLER. BUYER HAS CONDUCTED, OR WILL CONDUCT PRIOR TO THE
EXPIRATION OF THE CONTINGENCY PERIOD, ITS OWN INVESTIGATION OF THE ENVIRONMENTAL
CONDITION OF THE PROPERTIES TO THE EXTENT BUYER DEEMS SUCH AN INVESTIGATION TO
BE NECESSARY OR APPROPRIATE.

Section 3.3 Operating Contracts. As part of the Property Documents, Seller shall
deliver to Buyer a schedule listing all service contracts, vending machine,
telecommunications and other facilities leases, utility contracts, maintenance
contracts, management contracts, leasing contracts, equipment leases, brokerage
and leasing commission agreements and other agreements relating to the upkeep,
repair, maintenance, management, leasing or operation of the Land, Improvements
or Personal Property (collectively, the “Operating Agreements”) and copies
thereof; provided, however, that notwithstanding anything to the contrary in
Section 3.1 hereof, such schedule and copies shall be provided within five
(5) Business Days following the Effective Date. Buyer shall have the right, in
its sole discretion, to request that Seller provide notice of termination of any
Operating Agreement that is terminable by notice to the other party thereto in
accordance with its terms by delivering to Seller written notice of such
election (the “Contract Termination Notice”) on or before the expiration of the
Contingency Period. If Buyer timely delivers a Contract Termination Notice with
respect to any such Operating Agreement, Seller shall, within five (5) Business
Days after receipt of such Contract Termination Notice and after the end of the
Contingency Period and provided that this Agreement has not otherwise been
terminated in accordance with its terms, provide such notice of termination to
the counter party to such Operating Agreement, specifying a termination date for
such Operating Agreement to be the later of (i) the Closing Date or (ii) the
earliest possible date for termination of the Operating Agreement in accordance
with the terms thereof. If Buyer fails to deliver the Contract Termination
Notice within such time period, Buyer shall be deemed to have elected to not
have Seller deliver a termination notice with respect to any such Operating
Agreement. To the extent not terminated as of the Closing Date pursuant to the
terms of this Section 3.3, at Closing, Buyer shall assume all assignable
Operating Agreements then in effect, and each such assignable Operating
Agreement then in effect shall be deemed an “Assigned Operating Agreement”. All
Assigned Operating Agreements assumed by Buyer at the Closing will be assumed
only with respect to any obligations arising thereunder from and after the
Closing, as more particularly described in this Agreement and the Exhibits
hereto and subject to the prorations and adjustments provided herein.

Section 3.4 No Financing Contingency. It is expressly agreed that there shall
not be any conditions making Buyer’s obligations under this Agreement contingent
upon the obtaining of any financing by Buyer. The purchase of the Properties
under this Agreement shall be on an “ALL CASH” basis, to be paid in accordance
with Section 4.3 of this Agreement.

Section 3.5 [Intentionally Omitted].

Section 3.6 Due Diligence; Right of Termination. If for any reason whatsoever,
Buyer determines that the Properties or any aspect thereof is unsuitable for
Buyer’s acquisition, Buyer shall have the right to terminate this Agreement with
respect to all, but not less than all, of the Properties by giving written
notice thereof to Seller prior to the expiration of the Contingency Period, and
if Buyer gives such notice of termination within the Contingency Period, then
this Agreement shall terminate in accordance with the provisions of Section 3.7
below. If Buyer fails to give Seller a notice of termination prior to the
expiration of the Contingency Period, subject to the other terms and conditions
of this Agreement, then Buyer shall be deemed to have elected to proceed with
the purchase of the Properties pursuant to the terms of this Agreement;
provided, however, Buyer’s approval (or deemed approval) of title and survey
matters shall at all times be governed by Article II hereof.

Section 3.7 Rights Upon Termination. If this Agreement is terminated by Buyer in
the manner and within the applicable time period(s) provided pursuant to the
provisions of this Agreement, or because of a failure of a condition precedent
to the parties’ obligations hereunder as set forth in Section 4.7 and
Section 4.9 below, then (i) each party shall promptly execute and deliver to the
Escrow Holder such documents as Escrow Holder may reasonably require to evidence
such termination, (ii) the Deposit shall be returned to Buyer, (iii) all
instruments in Escrow shall be returned to the party depositing the same,
(iv) at the request of Seller, Buyer shall return or destroy all items
previously delivered by Seller to Buyer and/or furnish to Seller (without
representation or warranty of any kind, express or implied), all non-proprietary
inspection reports prepared for Buyer with respect to the Properties by
independent third parties (provided that in no event shall Buyer be required to
deliver any attorney-client communications or any internal memoranda prepared by
counsel to Buyer), (v) Buyer and Seller shall each pay one-half (1/2) of all
Escrow and title cancellation charges (except as otherwise provided for in this
Agreement), and (vi) neither party shall have any further rights, obligations or
liabilities whatsoever to the other party concerning the Properties by reason of
this Agreement, except for any indemnity obligations of either party pursuant to
the provisions of this Agreement or the Other Transaction Documents or otherwise
expressly stated in this Agreement or the Other Transaction Documents to survive
termination. Notwithstanding the foregoing, in the event of a termination of
this Agreement pursuant to Section 6.2, then the Deposit shall be disbursed to
Seller in accordance with Section 1.6 hereof. Notwithstanding the foregoing, if
Closing does not occur as a result of Seller’s failure to satisfy any of its
obligations set forth in Section 4.7, or as a result of Buyer’s failure to
satisfy any of its obligations set forth in Section 4.9, then the party failing
to satisfy its obligations shall pay all title and Escrow charges and expenses.
The provisions of this Section 3.7 shall survive the Closing, but shall not
limit the rights of (x) any party under Section 6.1 and Section 6.2, in the
event of a default under this Agreement by the other party, or (y) Seller under
Section 1.6 in the event of the failure of the condition in Sections 4.9(c) or
(d) to be satisfied.

ARTICLE IV.

CLOSING

Section 4.1 Time and Place. The consummation of the transaction contemplated
hereby (“Closing”) shall occur on or before the thirtieth (30th) day following
the expiration of the Contingency Period (the actual date on which Closing shall
occur being referred to herein as the “Closing Date”). The term “Closing” is
used in this Agreement to mean the time and date the transactions hereby are
closed with respect to the Properties and the Title Policies are issued (or the
Title Company has provided its written commitment to issue such Title Policies),
regardless of whether the Deeds are actually recorded in the Official Records of
the Recorder of the County in which the Properties are situated.

Closing shall be consummated through the Escrow administered by the Escrow
Holder. At Closing, Seller and Buyer shall perform the obligations set forth in,
respectively, Section 4.2 and Section 4.3 hereof, the performance of which
obligations shall be covenants to the parties to perform and shall be concurrent
conditions.

Section 4.2 Seller’s Obligations at Closing. Except as otherwise expressly
provided below, at or prior to Closing, Seller shall:

(a) with respect to each Real Property, deliver or cause to be delivered to
Buyer through Escrow an original duly executed and acknowledged special warranty
deed in substantially the form attached hereto as Exhibit F, but with such
changes thereto as are required by any applicable laws in the jurisdiction where
such Real Property is located (the “Deed”);

(b) with respect to each Property, deliver or cause to be delivered to Buyer
through Escrow two (2) original counterparts of a duly executed bill of sale in
the form attached hereto as Exhibit G (the “Bill of Sale”);

(c) with respect to each Property, deliver or cause to be delivered to Buyer
through Escrow two (2) original counterparts of a duly executed assignment and
assumption agreement (the “Assignment of Leases”) in the form attached hereto as
Exhibit H;

(d) with respect to each Property, deliver or cause to be delivered to Buyer
through Escrow two (2) original counterparts of a duly executed assignment and
assumption agreement (the “Assignment of Contracts and Intangibles”) in the form
attached hereto as Exhibit I;

(e) deliver to Buyer through Escrow executed notices in the form attached hereto
as Exhibit J (the “Tenant Notices”);

(f) if any representation or warranty of Seller needs to be modified due to
changes since the Effective Date, deliver to Buyer a duly executed original
certificate of Seller (“Seller’s Closing Certificate”), dated as of the Closing
Date and executed on behalf of Seller by a duly authorized officer thereof,
updating the representations and warranties contained in Section 5.1 below to
the Closing Date and identifying any representation or warranty which is not, or
no longer is, true and correct and explaining the state of facts giving rise to
the change. In no event shall Seller be liable to Buyer for, or be deemed to be
in default under this Agreement by reason of, any breach of representation or
warranty which results from any change that (i) occurs between the Effective
Date and the date of Closing, and (ii) is expressly permitted under the terms of
this Agreement or is beyond the reasonable control of Seller to prevent. The
occurrence of a change in a representation and warranty shall, if materially
adverse to Buyer, as determined by Buyer in Buyer’s reasonable good faith
business judgment, constitute the non-fulfillment of the condition set forth in
Section 4.7(b) hereof, unless such matter is cured at least one (1) Business Day
prior to Closing. If, despite changes or other matters described in Seller’s
Closing Certificate, the Closing occurs, Seller’s representations and warranties
set forth in this Agreement shall be deemed to have been modified by all
statements made in such certificate;

(g) deliver to the Title Company or Escrow Holder such evidence as either may
reasonably require as to the authority of the person or persons executing
documents on behalf of Seller;

(h) deliver to Buyer through Escrow a certificate in the form attached hereto as
Exhibit K duly executed by Seller, stating that Seller is not a “foreign
person”, a “foreign corporation”, a “foreign partnership”, a “foreign trust”, a
“foreign estate”, or a “disregarded entity” as defined in the Federal Foreign
Investment in Real Property Tax Act of 1980 and the 1984 Tax Reform Act, along
with any applicable State or local law equivalent;

(i) within thirty (30) days following the Closing, deliver to Buyer outside of
Escrow or at the Properties all original Leases, together with all original
leasing and property files and records which are material in connection with the
continued operation, leasing and maintenance of the Properties (but excluding
any Confidential Documents), in each case to the extent in the possession of
Seller. Prior to delivery of the foregoing, Seller may, at its sole cost, make a
copy of all files, records and documents which Seller has delivered to Buyer. In
addition, for a period of twelve (12) months after the Closing or until the
particular Property is sold by Buyer, whichever is earlier, Buyer shall use
commercially reasonable efforts to provide Seller copies (without representation
or warranty of any kind, express or implied), at Seller’s sole cost and expense,
of all files, records and documents delivered to Buyer in connection with the
Closing to the extent in Buyer’s possession, promptly after the receipt of an
advance written request by Seller; provided that Buyer shall have no monetary
liability for failure to comply with this clause. The provisions of this
Section 4.2(i) shall survive the Closing;

(j) deliver an owner’s affidavit with regard to each Property to the Escrow
Holder in substantially the form attached hereto as Exhibit L, but with such
changes thereto as are necessary to provide the information required by such
affidavit with respect to such Property;

(k) deliver to Buyer possession and occupancy of the Properties, subject to the
Permitted Exceptions;

(l) execute and deliver a closing statement acceptable to Seller through

Escrow;

(m) perform and satisfy all agreements and covenants required hereby to be
performed by Seller prior to or at the Closing;

(n) to the extent reasonably required by the Title Company, deliver a gap
indemnity agreement with regard to each Property to Escrow Holder in a form
reasonably acceptable to Seller and the Title Company; and

(o) deliver such additional documents as shall be reasonably required to
consummate the transaction contemplated by this Agreement, including the Sales
Disclosure Form required by the State of Indiana to be completed on State
Form 46021, as amended.

Section 4.3 Buyer’s Obligations at Closing. At, or prior to Closing, Buyer

shall:

(a) pay to Seller through Escrow the full amount of the Purchase Price (due
credit shall be given for the Deposit as provided herein), as increased or
decreased by prorations and adjustments as herein provided in immediately
available wire transferred funds pursuant to Section 1.4 hereof;

(b) with respect to each Property, deliver or cause to be delivered to Seller
through Escrow two (2) original counterparts of a duly executed Assignment of
Contracts and Intangibles;

(c) if any representation or warranty of Buyer needs to be modified due to
changes since the Effective Date, deliver to Seller a duly executed original
certificate of Buyer (“Buyer’s Closing Certificate”), dated as of the Closing
Date and executed on behalf of Buyer by a duly authorized officer thereof,
updating the representations and warranties contained in Section 5.3 below to
the Closing Date and identifying any representation or warranty which is not, or
no longer is, true and correct and explaining the state of facts giving rise to
the change. In no event shall Buyer be liable to Seller for, or be deemed to be
in default hereunder by reason of, any breach of representation or warranty set
forth in Section 5.3 hereof which results from any change that (i) occurs
between the Effective Date and the date of Closing, and (ii) is expressly
permitted under the terms of this Agreement or is beyond the reasonable control
of Buyer to prevent. The occurrence of a change in a representation or warranty
shall, if materially adverse to Seller, as determined by Seller in Seller’s
reasonable good faith business judgment, constitute the non-fulfillment of the
conditions set forth in Section 4.9(c) hereof, unless such matter is cured at
least one (1) Business Day prior to Closing. If, despite changes or other
matters described in Buyer’s Closing Certificate, the Closing occurs, Buyer’s
representations and warranties set forth in this Agreement shall be deemed to
have been modified by all statements made in such certificate;

(d) deliver to the Title Company or Escrow Holder such evidence as either may
reasonably require as to the authority of the person or persons executing
documents on behalf of Buyer;

(e) with respect to each Property, deliver or cause to be delivered to Seller
through Escrow two (2) original counterparts of a duly executed Assignment of
Leases;

(f) execute and deliver a closing statement acceptable to Buyer through Escrow;

(g) perform and satisfy all agreements and covenants required hereby to be
performed by Buyer prior to or at the Closing;

(h) execute and deliver and cause any Buyer-Affiliated Assignee (as defined in
Section 10.3 hereof), if applicable, to execute and deliver to Seller a release
of claims (the “Release”) in the form attached hereto as Exhibit N; and

(i) deliver such additional documents as shall be reasonably required to
consummate the transaction contemplated by this Agreement, including the Sales
Disclosure Form required by the State of Indiana to be completed on State
Form 46021, as amended.

Section 4.4 Escrow Holder’s Obligations at Closing. The Escrow Holder shall
undertake the following at or promptly after Closing:

(a) If necessary, the Escrow Holder is authorized and instructed to insert the
date Escrow closes as the effective date of any documents conveying interests
herein or which are to become operative as of the Closing Date;

(b) Cause the Deeds and any other recordable instruments which the parties so
direct to be recorded in the Official Records of the Recorder of the County in
which the Properties are located. If permitted by applicable law, the Escrow
Holder is hereby instructed not to affix the amount of any Transfer Tax (as
defined in Section 4.6(b)(v) hereof) on the face of the Deeds, but to pay on the
basis of a separate affidavit of Seller not made a part of the public record;

(c) Cause each non-recorded document to be delivered to the party acquiring
rights thereunder, or for whose benefit such document was obtained;

(d) Deliver to Buyer the Title Policies; and

(e) Deliver to Seller the Purchase Price and such other funds, if any, as may be
due to Seller by reason of credits under this Agreement, less all items
chargeable to Seller under this Agreement.

(f) Comply with all applicable federal, state and local reporting and
withholding requirements relating to the close of the transactions contemplated
herein. Without limiting the generality of the foregoing, to the extent the
transactions contemplated by this Agreement involve a real estate transaction
within the purview of Section 6045 of the Internal Revenue Code of 1986, as
amended (the “Internal Revenue Code”), the Escrow Holder shall have sole
responsibility to comply with the requirements of Section 6045 of the Internal
Revenue Code (and any similar requirements imposed by state or local law). For
purposes hereof, HCP’s

tax identification number is 33-0091377 and HCP/Indiana’s tax identification
number is 33-0828747. The Escrow Holder shall defend, indemnify and hold Buyer,
Seller and their counsel free and harmless from and against any and all
liability, claims, demands, damages and costs, including reasonable attorney’s
fees and other litigation expenses, arising or resulting from the failure or
refusal of the Escrow Holder to comply with such reporting requirements.

Section 4.5 Credits and Prorations.

(a) All income and expenses of the Properties shall be apportioned as of
12:01 a.m. on the day of Closing as if Buyer were vested with title to the
Properties during the entire day upon which Closing occurs. Such prorations, if
and to the extent known and agreed upon as of the Closing, shall be paid by
Buyer to Seller (if the prorations result in a net credit to Seller) or by
Seller to Buyer (if the prorations result in a net credit to Buyer) by
increasing or reducing the cash to be paid by Buyer at the Closing. Any such
prorations not determined or not agreed upon as of the Closing shall be paid by
Buyer to Seller, or by Seller to Buyer, as the case may be, in cash as soon as
practicable following the Closing. Such prorated items include without
limitation the following:

(i) all Rents and any other income with respect to the Properties received by
the Closing, if any;

(ii) taxes and assessments (including personal property taxes on the Personal
Property) levied against the Properties;

(iii) any improvement assessment liens or other similar assessments which
encumber the Properties, it being understood that Seller shall have no
obligation to pay all or any portion of the principal amount of any such
assessments, except to the extent required under the terms of such assessments
to be paid prior to Closing;

(iv) utility charges for which Seller is liable, if any, such charges to be
apportioned at Closing tentatively on the basis of the most recent meter reading
occurring prior to Closing (dated not more than fifteen (15) days prior to
Closing) or, if unmetered, on the basis of a current bill for each such utility
and adjusted when actual information is available;

(v) all amounts payable with respect to the Operating Agreements and all Leasing
Commissions and Tenant Inducement Costs as provided in Section 4.5(b)(vii)
hereof; and

(vi) any other operating expenses or other items pertaining to the Properties
which are customarily prorated between a buyer and a seller in the County in
which the Properties are located.

(b) Notwithstanding anything contained in Section 4.5(a) hereof with respect to
each Property:

(i) Rent actually received under the Leases shall be apportioned as of the
Closing Date. With respect to any Rent arrearages existing under the Leases on
the Closing Date, after Closing, Buyer shall promptly pay to Seller any Rent
actually collected by Buyer that is applicable to the period preceding the
Closing Date and Seller shall promptly pay to Buyer any Rent actually collected
by Seller that is applicable to the period on or after the Closing Date;
provided, however, that (i) all Rent received by Seller or Buyer within the
first ninety (90) day period after the Closing shall be applied first to
delinquent Rent, if any, in the order of its maturity, and then to current Rent,
and (ii) all Rent received by Seller or Buyer after the first ninety (90) day
period after the Closing shall be applied first to then current Rent and then to
delinquent Rent, if any, in the inverse order of maturity. After the Closing,
Buyer shall make good faith efforts to collect all Rent arrearages in accordance
with Buyer’s normal collection practices; provided, however, that Buyer need not
institute litigation to collect Rent due under such Lease prior to Closing.
Seller shall be permitted to pursue collection of any Rent arrearages applicable
to the period prior to the Closing, provided that Buyer shall not incur any (and
Seller shall indemnify, defend and hold Buyer harmless against) all cost,
expense or liability in connection therewith and provided further that Seller
shall not commence any, legal or equitable proceedings against any tenant with
respect to the collection of any Rent arrearages following the Closing;

(ii) At Closing, Seller shall credit to the account of Buyer the amount of any
cash Security Deposits held by Seller pursuant to the Leases (to the extent such
Security Deposits have not been applied against delinquent Rents under the
Leases) and any interest earned thereon which by law or the terms of the Leases
is required to be paid or refunded to tenants under the Leases;

(iii) All real property taxes and assessments assessed or levied against or with
respect to the Property in 2007, which are due and payable in 2008, and for all
tax years prior thereto (including for the tax year 2006, which taxes were not
timely billed in 2007, and therefore are now payable in 2008) shall be the
responsibility of Seller. All real property taxes and assessments assessed or
levied against or with respect to the Property for 2008, which are due and
payable in 2009, and for all tax years thereafter shall be the responsibility of
Buyer. At Closing, Seller shall pay all real property taxes and assessments
assessed or levied against or with respect to the Property for which Seller is
responsible as herein provided, to the extent the same are known and due and
payable as of the Closing Date. If the actual amount of any real property taxes
and assessments assessed or levied against or with respect to the Property for
which Seller is responsible as herein provided are known as of the Closing Date,
but not yet due and payable as of the Closing Date, then Buyer shall assume
responsibility for the same and Buyer shall receive a credit against the
Purchase Price at the Closing for such real property taxes and assessments and
Buyer shall thereafter pay such real property taxes and assessments when due. If
the actual amount of any real property taxes and assessments assessed or levied
against or with respect to the Property for which Seller is responsible as
herein provided are not yet known as of the Closing Date, then the parties shall
estimate such real property taxes and assessments based upon the most recent
assessment or available estimates and the following shall apply: (i) Buyer shall
receive a credit against the Purchase Price at the Closing for such estimated
amount of such real property taxes and assessments for which Seller is
responsible as herein provided; (ii) Buyer shall assume responsibility for
payment of such taxes and assessments and shall pay the same when due; and (iii)
the parties shall re-prorate such taxes and assessments after the actual
assessment(s) are known;

(iv) Charges referred to in Section 4.5(a) hereof (including real property taxes
and assessments pursuant to Section 4.5(a)(iii) hereof) which are payable by any
tenant directly to a third party or which are reimbursable as Additional Rent as
provided below shall not be apportioned hereunder and Buyer shall look solely to
the tenant responsible therefor for the payment of such charges; provided
however, that with respect to this Section 4.5 (b)(iv), the same shall not apply
to the extent that any such tenant(s) has paid such property taxes and/or
assessments to Seller or its agent as a part of Additional Rent, or otherwise,
for any period for which such taxes and assessments remain unpaid and
outstanding in respect of the Real Estate.  For purposes of clarity, if Seller
has collected such amounts from any such tenant(s) in respect of accrued but
unpaid taxes and assessments for which Buyer is responsible or for which Buyer
has otherwise agreed to assume payment as provided in Section 4.5(b)(iii) above,
Seller shall credit the same against the Purchase Price for the benefit of Buyer
at Closing as further provided in Section 4.5(b)(vi); provided, however, that
Seller shall not credit any such amounts against the Purchase Price to the
extent that Seller is responsible for the payment of such property taxes and/or
assessments pursuant to Section 4.5(b)(iii) above. If Seller shall have paid any
of such charges on behalf of any tenant, and shall not have been reimbursed
therefor by the time of Closing, Buyer shall credit to Seller an amount equal to
all such charges so paid by Seller.

(v) As to utility charges referred to in Section 4.5(a)(iv) hereof, Seller may
upon notice to Buyer elect to pay one or more of all of said items accrued to
the date hereinabove fixed for apportionment directly to the person or entity
entitled thereto, and to the extent Seller so elects, such item shall not be
apportioned hereunder, and Seller’s obligation to pay such item directly in such
case shall survive the Closing or any termination of this Agreement;

(vi) Any percentage rent, charges for real estate taxes, parking charges,
operating and maintenance expenses, escalation rents or charges, electricity
charges, cost of living increases or any other charges of a similar nature other
than fixed or base Rent under the Leases (collectively, the “Additional Rents”)
shall be prorated on the Closing Date between Buyer and Seller based on the best
estimate of Buyer and Seller (and taking into account the prior year adjustments
and a good faith estimate of any real property taxes and assessments). Prior to
Closing, Seller shall deliver to Buyer for its review and approval a preliminary
statement setting forth its estimate of the proration of such Additional Rents.
Buyer and Seller shall complete a final proration of Additional Rents as soon as
practicable after Closing, but in any event within ninety (90) days thereafter;
provided, however, if such final proration cannot be reasonably completed within
such ninety (90) day period because any real estate taxes and assessments for
any applicable period are not yet known, then such final proration shall be
completed as soon as such taxes and assessments are actually known. Prior to
Closing, and as part of the preliminary statement, Seller shall provide Buyer
with information regarding Additional Rents which were received by Seller prior
to closing and the amount of reimbursable expenses paid by Seller prior to
Closing. On or before the date which is sixty (60) days after Closing, Buyer
shall deliver to Seller a reconciliation of all expenses reimbursable by tenants
under the Leases, and the amount of Additional Rents received by Seller and
Buyer relating thereto (the “Reconciliation”); provided, however, that if such
Reconciliation cannot reasonably be completed within such sixty (60) day period
because any real estate taxes or assessments for any applicable period are not
yet known, then such Reconciliation shall be prepared by Buyer and delivered to
Seller promptly following the date the same are actually known. Upon reasonable
notice and during normal business hours, each party shall make available to the
other all information reasonably required to confirm the Reconciliation. In the
event of any overpayment of Additional Rents by the tenants to Seller, Seller
shall promptly, but in no event later than fifteen (15) days after receipt of
the Reconciliation, pay to Buyer the amount of such overpayment and Buyer, as
the landlord under the particular Leases, shall pay or credit to each applicable
tenant the amount of such overpayment. In the event of an underpayment of
Additional Rents by the tenants to Seller, Buyer shall pay to Seller the amount
of such underpayment within fifteen (15) days following Buyer’s receipt of any
such amounts from the tenants and after the Closing Buyer shall make good faith
efforts to collect any underpayments (including for any real estate taxes and
assessments that are not yet known, when such amounts are known) in accordance
with Buyer’s normal collection practices; provided, however, that Buyer need not
institute litigation to collect the same under any Lease. Notwithstanding
anything to the contrary herein, Seller shall deliver to Buyer or credit against
the Purchase Price at Closing any amounts collected by Seller on account of
Additional Rents from tenants, which based upon Seller’s estimates, exceeds the
actual Additional Rent owing from such tenants through the Closing (i.e.,
amounts collected from such tenants on account of Additional Rent in excess of
such tenants’ actual year-to-date share of expenses for which the same have been
collected); and

(vii) On the Closing Date, Buyer shall be responsible for the payment of (A) all
“Tenant Inducement Costs” (as hereinafter defined) and “Leasing Commissions” (as
hereinafter defined), which become due and payable (whether before or after
Closing) as a result of any “New Lease Documents” (as hereinafter defined)
executed prior to Closing and approved or deemed approved by Buyer pursuant to
Section 5.5(b), and all other reasonable third party attorneys’ fees that are
incurred by Seller in connection therewith and evidenced by an invoice from any
such third party attorney (“Legal Fees”), (B) all Tenant Inducement Costs,
Leasing Commissions and Legal Fees with respect to those Leases or amendments to
Leases identified on Schedule 4.5(b)(vii) hereof (herein, the “Specified
Existing Leases”), and (C) all Tenant Inducement Costs, Leasing Commissions and
Legal Fees with respect to New Lease Documents, signed or entered into from and
after the date of Closing; provided, however, that to the extent any tenant
under a New Lease Document signed or executed after the Effective Date commences
payment of Rent under such New Lease Document prior to the Closing, then with
respect to such Tenant Inducement Costs, Leasing Commissions and Legal Fees
relating thereto, the same shall be prorated between Buyer and Seller, with
Buyer responsible for that portion thereof equal to the number of days in the
stated term of such New Lease Document after the Closing and Seller responsible
for that portion thereof equal to the number of days in the stated term prior to
the Closing; provided further, however, that should any such Leasing
Commissions, Tenant Inducement Costs or Legal Fees be due and payable prior to
Closing, Seller shall pay such commission or cost and upon Closing, Seller shall
receive a credit equal to the amount of such Leasing Commissions, Tenant
Inducement Costs or Legal Fees paid. The term “Tenant Inducement Costs” shall
mean any payments required under a Lease to be paid by the landlord thereunder
to or for the benefit of the tenant thereunder which is in the nature of a
tenant inducement, including specifically, without limitation, tenant
improvement cost, lease buyout costs, and moving, design, refurbishment, free
rent, and club membership allowances. The term “Leasing Commissions” includes
all expenses connected with or arising out of the negotiation, execution and
delivery of the Leases, including brokers’ commissions, leasing fees and legal
fees, if any. Notwithstanding anything to the contrary contained in this
Agreement, Seller shall be solely responsible for all Leasing Commissions,
Tenant Inducement Costs and Legal Fees incurred with respect to all Leases
executed or signed prior to the Effective Date (other than the Specified
Existing Leases); provided, however, that to the extent that any Tenant
Inducement Costs for which Seller is responsible as herein provided are unpaid,
unexpired or otherwise apply to any period after the Closing Date or any Leasing
Commissions or Legal Fees are unpaid as of the Closing Date, Buyer shall receive
a credit against the Purchase Price for all such Tenant Inducement Costs,
Leasing Commissions and Legal Fees. In such event, from and after the Closing
Buyer shall assume all obligations for any Tenant Inducement Costs, Leasing
Commissions or Legal Costs for which Seller is otherwise responsible as herein
provided to the extent of any credit received by Buyer against the Purchase
Price at the Closing.

(c) Seller may prosecute an appeal of the real property tax assessment for any
tax years prior to and including the tax year 2007 (which taxes are payable in
2008), and may take related action which Seller deems appropriate in connection
therewith. Buyer shall cooperate with Seller in connection with any appeal and
collection of a refund of real property taxes and assessments for any tax year
prior to and including 2007 (which amounts are payable in 2008), but shall not
be obligated to incur any expense in connection therewith. Seller shall own and
hold all right, title and interest in and to such appeal and refund respecting
all tax years prior to and including the tax year 2007, and all amounts payable
in connection therewith shall be paid directly to Seller by the applicable
authorities. If such refund or any part thereof is received by Buyer, Buyer
shall promptly pay to Seller any amounts relating to any tax year prior to and
including 2007. Any refund received by Seller shall be distributed as follows:
first, to reimburse Seller and Buyer for all costs, if any, incurred in
connection with the appeal; second, with respect to refunds payable to tenants
of the Properties pursuant to the Leases, to such tenants in accordance with the
terms of such Leases; and third, to Seller to the extent such appeal covers any
tax year prior to and including 2007, and to Buyer to the extent such appeal
covers any tax year after 2007. If, solely as a result of any appeal by Seller
of the real property tax assessment for any tax years prior to and including
2007, an increase in or additional real estate taxes are levied against any Real
Property then, subject to the provisions of Section 4.5(b) hereof, Seller shall
reimburse Buyer for all such increase or additional real estate taxes
attributable to any tax year prior to and including 2007, unless such increases
are payable by any tenant.

(d) Except as otherwise provided herein, any revenue or expense amount which
cannot be ascertained with certainty as of Closing shall be prorated on the
basis of the parties’ reasonable estimates of such amount, and shall be the
subject of a final proration sixty (60) days after Closing, or as soon
thereafter as the precise amounts can be ascertained. Buyer shall promptly
notify Seller when it becomes aware that any such estimated amount has been
ascertained. Once all revenue and expense amounts have been ascertained, Buyer
shall prepare a final proration statement which shall be subject to Seller’s
approval, which shall not be unreasonably withheld, conditioned or delayed. Upon
Seller’s acceptance and approval of any final proration statement submitted by
Buyer, such statement shall be conclusively deemed to be accurate and final. Any
such revenue or expense amount shall be paid by Buyer to Seller, or Seller to
Buyer, as the case may be, in cash as soon as practicable following Closing.

(e) Seller and Buyer agree that (i) on the Closing Date, the Property will not
be subject to any financing under which any entity comprising the Seller is the
borrower; and (ii) none of the Seller’s insurance policies (if any) relating to
the Properties will be assigned to Buyer and Buyer shall be responsible for
arranging for its own insurance as of the Closing Date. Notwithstanding the
foregoing, Buyer acknowledges that Seller has incurred certain indebtedness
secured by a lien on the Methodist Medical Plaza II Property (the “Identified
Debt”). At Closing, Buyer shall take title to such Property subject to the
Identified Debt and, immediately upon Closing through Escrow, pay-off in full
the entire outstanding amount owing in connection with the Identified Debt,
including, without limitation, the entire principal amount thereof, all accrued
and unpaid interest thereon, and any prepayment premiums, yield maintenance
premiums or similar costs in connection therewith (collectively, the “Pay-Off
Costs”). Prior to the Closing, and as a condition to Buyer’s agreement to take
the Methodist Medical Plaza II Property subject to the Identified Debt and pay
off the same at Closing, Seller shall obtain a so-called pay-off letter from the
lender of the Identified Debt, which letter shall specify the total Pay-Off
Costs therefore and that such Identified Debt must be paid in full immediately
upon the Closing (the “Pay-Off Letter”) and deliver a copy of the same to Buyer
and Escrow Holder. The total Pay-Off Costs paid by Buyer through Escrow to the
lender of the Identified Debt shall be credited against the Allocated Purchase
Price for such Property and the total Purchase Price at Closing. If Seller is
unable to deliver the Pay-Off Letter on or prior to the Closing, then Seller
shall be solely responsible for paying in full the Identified Debt at Closing
through Escrow out of the proceeds otherwise payable to Seller in connection
with the transactions contemplated hereby. If Seller delivers the Pay-Off Letter
on or prior to the Closing, and Buyer takes title to the Methodist Medical Plaza
II Property subject to the Identified Debt and pays through Escrow immediately
upon the Closing all Pay-Off Costs in connection therewith as herein provided,
Seller hereby agrees to indemnify, defend (with counsel reasonably satisfactory
to Buyer) and hold Buyer and its successors and assigns harmless against all
cost, expense or liability in connection therewith, including, without
limitation, for any additional amounts claimed due and owing by the lender of
such Identified Debt or any other obligations of the “borrower” (other than the
Pay-Off Costs) in connection with the Identified Debt. The provisions of this
Section 4.5(e) shall survive the Closing and shall not be subject to the
survival and liability limitations set forth in Section 5.2 hereof.

(f) The provisions of this Section 4.5 shall survive Closing.

Section 4.6 Transaction Taxes and Closing Costs

(a) Seller and Buyer shall execute such returns, questionnaires and other
documents as shall be required with regard to all applicable real property
transaction taxes imposed by applicable federal, state or local law or
ordinance.

(b) Seller shall pay the fees of any counsel representing Seller in connection
with this transaction. Seller shall also pay the following costs and expenses:

(i) one-half (1/2) of the escrow fee, if any, which is charged by the Escrow
Holder;

(ii) with respect to each Property, the premium for the ALTA Standard Coverage
Owner’s Policy of Title Insurance (or its equivalent in applicable jurisdiction)
to be issued to Buyer by the Title Company at Closing; and

(iii) the cost of any Curative Endorsements;

(iv) except as expressly provided in Section 4.5 hereof, all costs incurred in
connection with the prepayment, satisfaction or reconveyance of any loan under
which Seller is the borrower and which is secured by any of the Properties,
including, without limitation, all prepayment, reconveyance and recording fees,
penalties or charges, and any legal fees associated therewith; and

(v) all documentary transfer tax or similar tax (including, without limitation,
City, County and State documentary transfer taxes, as applicable) which becomes
payable by reason of the transfer of the Properties by Seller to Buyer
(collectively, “Transfer Taxes”).

(c) Buyer shall pay the fees of any counsel representing Buyer in connection
with this transaction. Buyer shall also pay the following costs and expenses:

(i) one-half (1/2) of the escrow fee, if any, which is charged by the Escrow
Holder;

(ii) the fees for recording the Deeds;

(iii) with respect to each Property, the premium for any extended portion of the
Owner’s Policy of Title Insurance (or its equivalent in applicable jurisdiction)
to be issued to Buyer by the Title Company at Closing; and

(iv) the cost of all endorsements for each Title Policy, excluding all Curative
Endorsements;

(v) the cost of any New Surveys and Buyer’s own due diligence expenses.

(d) The Personal Property is included in this sale without charge, however,
Buyer shall be responsible for the amount of any and all sales or similar taxes
payable in connection with the transfer of the Personal Property.

(e) All costs and expenses incident to this transaction and the Closing thereof,
and not specifically described above or elsewhere in this Agreement shall be
allocated in accordance with the closing customs for the County in which the
Property is located.

(f) The provisions of this Section 4.6 shall survive the Closing.

Section 4.7 Conditions Precedent to Obligation of Buyer. The obligation of Buyer
to consummate the transaction contemplated hereunder shall be subject to the
fulfillment on or before the date of Closing (unless another date is specified)
of all of the conditions set forth in this Section 4.7, any or all of which may
be waived by Buyer in its sole and absolute discretion. In the event Buyer
terminates this Agreement, which termination shall apply to all, but not less
than all, of the Properties, due to the non-satisfaction of any such conditions,
then the termination provisions set forth in Section 3.7 hereof shall apply.

(a) Seller shall have delivered to Buyer (or to Buyer through the Escrow Holder)
all of the items required to be delivered to Buyer at or prior to the Closing
pursuant to the terms of this Agreement, including but not limited to, those
provided for in Section 4.2 hereof;

(b) All of the representations and warranties of Seller contained in this
Agreement shall be true and correct in all material respects as of the Closing
Date as if made at and as of such time (with appropriate modification as
permitted under this Agreement);

(c) Seller shall have performed and observed, in all material respects, all
covenants and agreements of this Agreement to be performed and observed by
Seller as of the date of Closing;

(d) The Title Company shall have issued or is irrevocably committed to issue the
Title Policies;

(e) No “Major Tenant” (as defined in Section 4.7(h) hereof) shall be in material
default under its Lease with regard to any matter that was not previously
disclosed in any ESNDA (excluding all Unacceptable ESNDAs) delivered pursuant to
this Agreement nor shall any Major Tenant, in each case subsequent to the
Effective Date, have (i) given notice that it is discontinuing operations at any
Property, (ii) filed bankruptcy or sought any similar debtor protective measure
or (iii) be the subject of an involuntary bankruptcy;

(f) As of the Closing Date, no Seller shall have commenced (within the meaning
of any Bankruptcy Law) a voluntary case, nor shall there have been commenced
against any Seller an involuntary case, nor shall any Seller have consented to
the appointment of a Custodian of it or for all or any substantial part of its
property, nor shall a court of competent jurisdiction have entered an order or
decree under any Bankruptcy Law that is for relief against any Seller in an
involuntary case or appoints a Custodian of any Seller for all or any
substantial part of its property. The term “Bankruptcy Law” means Title 11, U.S.
Code, or any similar state

law for the relief of debtors. The term “Custodian” means any receiver, trustee,
assignee, liquidator or similar official under any Bankruptcy Law; and

(g) Seller shall have obtained all third party consents necessary for the
transfer or sale of the Properties to Buyer on or before the “Approval Date” (as
defined in Section 4.9(e) hereof).

(h) Within five (5) Business Days following the Effective Date, Buyer shall
prepare and deliver to Seller a completed Estoppel, Subordination,
Nondisturbance and Attornment Agreement in substantially the applicable form
attached hereto as Exhibit E (the “ESNDAs”) with respect to each tenant under a
Lease of the Property. Within two (2) Business Days after receipt by Seller of
such completed ESNDAs from Buyer, Seller shall deliver such completed ESNDAs to
each applicable tenant and request that the same be signed by the applicable
tenant and returned to Seller within ten (10) days after Seller’s delivery
thereof. Seller shall use commercially reasonable efforts to obtain an executed
ESNDA from each of the tenants under the Leases on or prior to five (5) Business
Days before Closing; provided, however, that in no event shall Seller be
required to declare an event of default under any Lease for a tenant’s failure
to deliver an ESNDA or otherwise be required to institute legal proceedings
against any tenant in connection therewith. It shall be a condition to Buyer’s
obligation to close hereunder that Seller obtain and provide Buyer with ESNDAs
from all tenants under the Leases whose leased premises, in the aggregate,
comprise at least eighty percent (80%) of the rentable square feet of the
Properties (in the aggregate) that is leased as of the Effective Date, and which
must include each tenant leasing 10,000 rentable square feet or more (each, a
“Major Tenant”). Buyer shall have three (3) Business Days after receipt of each
ESNDA executed by the applicable tenant to review and approve such ESNDAs;
provided, however, that Buyer shall be required to approve an ESNDA unless it
(i) contains a material discrepancy (as determined by Buyer in Buyer’s
reasonable good faith business judgment) from the applicable Lease,
(ii) deviates in a substantial and materially adverse manner from the applicable
form ESNDA attached hereto as Exhibit E (as determined by Buyer in Buyer’s
reasonable good faith business judgment), or (iii) discloses an alleged material
breach (as determined by Buyer in Buyer’s reasonable good faith business
judgment) by Seller, as landlord, under any Lease (each an “Unacceptable
ESNDA”). Notwithstanding the preceding sentence, any deviation from, or changes
by a tenant to, the applicable form ESNDA attached hereto as Exhibit E that are
necessary to conform such form ESNDA to the applicable provisions of the subject
Lease shall not provide the basis for Buyer to deem such ESNDA an Unacceptable
ESNDA. If Buyer timely notifies Seller of any Unacceptable ESNDA, Seller shall
have until the earlier of five (5) days after notice from Buyer or the Closing
to cure such matter and cause the applicable tenant to execute a replacement
ESNDA removing all references to the matter to which Buyer had objected. If
Seller is unable to cure such matter and/or obtain a replacement ESNDA executed
by the applicable tenant, then Buyer’s sole remedy shall be to either (i) waive
the requirement for delivery of such ESNDA and proceed to Closing without any
abatement in the Purchase Price, or (ii) terminate this Agreement in its
entirety in which case the provisions of Section 3.7 hereof shall apply. In no
event shall Seller be liable to Buyer for, or be deemed to be in default under
this Agreement by reason of, the failure to obtain an executed ESNDA from the
tenants under the Leases. Notwithstanding anything to the contrary in this
Section 4.7(h), (x) Seller shall not be required to execute any ESNDA as the
“Landlord” under the applicable Lease, (y) Buyer shall execute each ESNDA as the
“Landlord” and shall cause its lender to execute each such ESNDA as the
“Mortgagee” and (z) Buyer shall not be entitled to terminate this Agreement in
the event that Seller, Buyer and/or Mortgagee fail to so execute each ESNDA.

Section 4.8 REA Estoppels. Buyer shall also have the right to seek and approve
of estoppel certificates (“REA Estoppels”) from any parties to or owners of
property subject to any material reciprocal construction, easement, operating or
similar agreement affecting any Property and from the declarant, architectural
committee and/or association, as applicable, under any declaration of covenants,
conditions or restrictions affecting any Property, all such agreements and
declarations being referred to herein as an “REA”. Within five (5) Business Days
following the Effective Date, Buyer shall prepare and deliver to Seller
completed REA Estoppels in forms reasonably acceptable to Buyer and Seller for
delivery to any such parties to REAs (the “REA Parties”) that Buyer desires to
obtain. Within two (2) Business Days after receipt of such completed REA
Estoppels from Buyer, Seller shall deliver such completed REA Estoppels to the
applicable REA Parties and request that such REA Party sign and return such
completed REA Estoppel to Seller within ten (10) days after Seller’s delivery
thereof; provided, however, that if Seller does not have the current address or
contact information for any such REA Party, then Seller shall use good faith,
commercially reasonable efforts to obtain such information and deliver the
completed REA Estoppel to the applicable REA Party as soon as reasonably
practicable. If, after using good faith, commercially reasonable efforts to
obtain such information, Seller is unable to obtain a current address or contact
information for any such REA Party, Seller shall promptly notify Buyer thereof
in writing and shall be relieved of any further obligation to deliver an REA
Estoppel to any such REA Party as to which such information is unavailable.
Seller shall use commercially reasonable efforts to obtain an executed REA
Estoppel from each REA Party requested by Buyer; provided, however, that (a) in
no event shall Seller be required to declare an event of default under any REA
for such REA Party’s failure to deliver an REA Estoppel or otherwise be required
to institute legal proceedings against any REA Party in connection therewith,
and (b) it shall not be a condition to Buyer’s obligation to close hereunder
that Seller obtain and provide Buyer with any REA Estoppel, it being understood
and agreed that Seller’s inability or failure to obtain any such REA Estoppels
shall not give rise to any right of Buyer to terminate this Agreement with
respect to all or any of the Properties. Notwithstanding the foregoing, if
Seller is unable or fails to obtain any such REA Estoppel, it shall be a
condition to Buyer’s obligation to close hereunder on the Property encumbered by
the applicable REA that the Title Company issue (y) an ALTA 9.5 endorsement to
any Owner’s Policy of Title Insurance to be issued to Buyer by the Title Company
with respect to the Property encumbered by the applicable REA, which endorsement
shall be unqualified with respect to the nonexistence of violations of such REA
and (z) an ALTA 9.3 endorsement to any Lender’s Policy of Title Insurance to be
issued to Buyer’s lender by the Title Company with respect to the Property
encumbered by the applicable REA, which endorsement shall be unqualified with
respect to the nonexistence of violations of such REA. If Seller is unable or
fails to obtain any such REA Estoppel and the Title Company is unwilling or
unable to issue such endorsements, then Buyer’s sole remedy shall be to either
(i) waive the requirement that Seller obtain such REA Estoppel and such
endorsements and proceed to Closing without any abatement in the Purchase Price,
or (ii) terminate this Agreement in its entirety in which case the provisions of
Section 3.7 hereof shall apply. If Seller obtains any such REA Estoppel,
however, Seller shall deliver the same to Buyer and Buyer shall have three
(3) Business Days after receipt of each executed REA Estoppel to review and
approve such REA Estoppel; provided, however, that Buyer shall be required to
approve an REA Estoppel unless it (i) contains a material discrepancy (as
determined by Buyer in Buyer’s reasonable good faith business judgment) from the
terms of the applicable REA, (ii) deviates in a substantial and materially
adverse manner from the form delivered to the applicable REA Party (as
determined by Buyer in Buyer’s reasonable good faith business judgment), or
(iii) discloses an alleged material breach (as determined by Buyer in Buyer’s
reasonable good faith business judgment) by Seller under such REA (each an
“Unacceptable REA Estoppel”). Notwithstanding the preceding sentence, any
deviation from, or changes by an REA Party to, the applicable form REA Estoppel
prepared by Buyer that are necessary to conform such form to the applicable
provisions of the subject REA shall not provide the basis for Buyer to deem such
REA Estoppel an Unacceptable REA Estoppel. If Buyer timely notifies Seller of
any Unacceptable REA Estoppel, Seller shall have until the earlier of five
(5) Business Days after notice from Buyer or the Closing to cure such matter and
cause the applicable REA Party to execute a replacement REA Estoppel removing
all references to the matter to which Buyer had objected. If Seller is unable to
cure such matter and/or obtain a replacement REA Estoppel, then Buyer’s sole
remedy shall be to either (i) waive Buyer’s disapproval of the Unacceptable REA
Estoppel and proceed to Closing without any abatement in the Purchase Price, or
(ii) terminate this Agreement in its entirety in which case the provisions of
Section 3.7 hereof shall apply. In no event shall Seller be liable to Buyer for,
or be deemed to be in default under this Agreement by reason of, the failure to
obtain an executed REA Estoppel from any REA Parties.

Section 4.9 Conditions Precedent to Obligation of Seller. The obligation of
Seller to consummate the transaction contemplated hereunder shall be subject to
the fulfillment on or before the date of Closing (unless another date is
specified) of all of the following conditions, any or all of which may be waived
by Seller in its sole and absolute discretion:

(a) Seller shall have received the Purchase Price as adjusted as provided
herein, and payable in the manner provided for in this Agreement;

(b) Buyer shall have delivered to Seller (or to Seller through the Escrow
Holder) all of the items required to be delivered to Seller at or prior to the
Closing pursuant to the terms of this Agreement, including but not limited to,
those provided for in Section 4.3 hereof;

(c) All of the representations and warranties of Buyer contained in this
Agreement shall be true and correct in all material respects as of the date of
Closing (with appropriate modification as permitted under this Agreement);

(d) Buyer shall have performed and observed, in all material respects, all
covenants and agreements of this Agreement to be performed and observed by Buyer
as of the date of Closing;

(e) Within five (5) days following the expiration of the Contingency Period (the
“Approval Date”), this Agreement and the transactions contemplated hereby shall
have been approved by the Board of Directors of HCP; and

(f) Seller shall have obtained all third party consents necessary for the
transfer or sale of the Properties to Buyer by the Approval Date.

Notwithstanding anything to the contrary in this Agreement, if the conditions
set forth in Section 4.9(e) or (f) hereof are not satisfied by the Approval
Date, then Buyer shall be entitled to receive the actual documented
out-of-pocket costs and expenses, including, without limitation, all attorneys
fees, that it has theretofore incurred in connection with this transaction, not
to exceed the aggregate amount of Three Hundred Thousand Dollars ($300,000).

Section 4.10 Additional Conditions Relating to Certain Preemptive Rights. Seller
and Buyer acknowledge and agree that each Property identified on Exhibit A as a
“Preemptive Rights Property” is subject to a right of first offer, right of
first refusal or similar pre-emptive right to purchase in favor of a third party
(each, a “Preemptive Right”). Within five (5) Business Days after the Effective
Date, Seller shall prepare and deliver (unless the same has previously been
prepared and delivered) to the applicable holder of each such Preemptive Right
(each, a “Right Holder”) a notice (each, a “Right Notice”) that is effective to
offer or otherwise trigger such Right Holder’s Preemptive Right with respect to
the applicable Preemptive Right Property(ies) in accordance with the terms
thereof. Each such Right Notice shall also request that such Right Holder
affirmatively waive in writing such Preemptive Right with respect to the
transactions contemplated hereby in writing. Seller shall concurrently provide
Buyer with a copy of each such Right Notice that is sent to a Right Holder and
shall use commercially reasonable efforts to obtain such written affirmative
waiver from each Right Holder of its Preemptive Right with respect to the
transactions contemplated hereunder, it being understood and agreed, however,
that each Preemptive Right may survive the transactions contemplated hereby with
respect to any future sale or other transfer of such Preemptive Right Property
to a subsequent purchaser. In no event shall Seller be liable to Buyer for, or
be deemed to be in default under this Agreement by reason of, the failure of
Seller to obtain a written affirmative waiver of any Preemptive Right by any
Right Holder. Notwithstanding anything in this Agreement to the contrary,
Seller’s obligation to sell, or cause to be sold, each Preemptive Rights
Property shall be subject to and contingent upon the current Right Holder
having, to the extent applicable and required to terminate the applicable
Preemptive Right or such Preemptive Right to lapse with respect to the
transactions contemplated by this Agreement, either (i) executed a written
affirmative waiver thereof, or (ii) elected not to or failed to exercise timely
such Preemptive Right to purchase such Property in accordance with the terms of
such Preemptive Right. Seller shall promptly notify Buyer and Escrow Holder in
writing if and when either of the conditions set forth in clause (i) or (ii)
have been satisfied (the “Waiver Notice”) and (a) if the condition in clause
(i) above has been satisfied, a copy of the written affirmative waiver shall be
enclosed with the Waiver Notice, and (b) if the condition in clause (ii) has
been satisfied, an executed written statement from Seller certifying that the
applicable Right Holder has failed to timely exercise its Preemptive Right in
accordance with the terms of any such Preemptive Right shall be enclosed with
the Waiver Notice. In the event either clause (i) or (ii) is not satisfied with
respect to any Preemptive Rights Property prior to the expiration of the
Contingency Period or the applicable Right Holder under a Preemptive Right
timely exercises its Preemptive Right with respect to any Preemptive Right
Property prior to the expiration of the Contingency Period, then in either case
such Property shall automatically be deemed and treated as a “Removed Property”
(as defined in Section 4.11 hereof) for all purposes under this Agreement.

Section 4.11 Termination of Agreement With Respect to Certain Properties. This
Agreement may be terminated with respect to one or more Properties, but less
than all, only for the following reasons:

(a) If the condition set forth in Section 4.10 hereof with respect to any
Preemptive Rights Property is not satisfied or the applicable Right Holder under
a Preemptive Right timely exercises its Preemptive Right with respect to any
Preemptive Right Property, or

(b) Buyer exercises its right to terminate this Agreement with respect to one or
more Properties, but less than all, pursuant to and in accordance with
Article VII hereof.

Any Property as to which this Agreement is terminated pursuant to either
subsection (a) or (b) above shall be excluded from the transactions contemplated
by this Agreement and shall be known as a “Removed Property.” If any Property
becomes a Removed Property the following shall apply: (i) the Purchase Price
payable on the Closing Date for all of the Properties minus the Removed Property
(the “Remaining Properties”) shall be reduced by the Allocated Purchase Price of
the Removed Property, (ii) the Allocated Deposit for the Removed Property shall
be returned to Buyer and the Deposit shall be reduced accordingly, (iii) Buyer
and Seller shall each be liable for one-half of any escrow fees or charges
allocated to the Removed Property, (iv) Buyer and the Seller shall promptly
execute and deliver to Escrow Holder or the Title Company such documents as
Escrow Holder or the Title Company may reasonably require to evidence the
withdrawal of the Removed Property, (v) all instruments in escrow with respect
to such Removed Property shall be returned to the party depositing the same,
(vi) Buyer shall return all items relating to such Removed Property previously
delivered by Seller to Buyer (without representation or warranty of any kind,
express or implied), and all non-proprietary inspection reports prepared for
Buyer with respect to any Removed Property by independent third parties
(provided that in no event shall Buyer be required to deliver any
attorney-client communications or any internal memoranda prepared by counsel to
Buyer), (vii) all of Seller’s and Buyer’s rights, liabilities, obligations,
representations and warranties with respect to such Removed Property shall be
void and of no further force and effect, except for any indemnity obligations of
any party with respect to such Removed Property pursuant to the provisions of
this Agreement or the Other Transaction Documents or otherwise expressly stated
in this Agreement or the Other Transaction Documents to survive termination with
respect to the Removed Properties, and (viii) all of Seller’s and Buyer’s
rights, liabilities, obligations, representations and warranties with respect to
the Remaining Properties, together with all of the other applicable terms of
this Agreement, shall remain in full force and effect with respect to all
Remaining Properties. Notwithstanding anything to the contrary contained herein,
if any Preemptive Rights Property becomes a Removed Property by reason of clause
(a) above, and Buyer proceeds to Closing on all then Remaining Properties, then
at Closing Seller shall reimburse Buyer for its actual documented out-of-pocket
costs and expenses that it has theretofore incurred in connection with this
transaction relating to any such Preemptive Rights Property that has become a
Removed Property pursuant to clause (a) above through the date thereof
(including a portion of any such costs and expenses that are not directly
attributable to any particular Property (the “Non-Property Specific Costs”) and
that were incurred prior to the date such Preemptive Rights Property became a
Removed Property as determined by multiplying Buyer’s total incurred
Non-Property Specific Costs by a fraction, the numerator of which consists of
the aggregate rentable square feet of the Removed Property, and the denominator
of which consists of the aggregate rentable square feet of all of the
Properties) and any escrow and title fees or charges allocated to the Removed
Property, but in no event to exceed the aggregate amount of Seventeen Thousand
Dollars ($17,000.00) per Removed Property. The provisions of this Section 4.11
shall survive the Closing or any earlier termination of this Agreement.

ARTICLE V.

REPRESENTATIONS, WARRANTIES AND COVENANTS

Section 5.1 Representations and Warranties of Seller. Seller hereby represents
and warrants to Buyer as of the Effective Date, and as of the Closing Date:

(a) Organization and Qualification. HCP has been duly organized, is validly
existing under the laws of the State of Maryland, and is qualified to do
business in the State in which the Properties owned by HCP are located.
HCPI/Indiana has been duly organized, is validly existing under the laws of the
State of Delaware, and is qualified to do business in the State in which the
Properties owned by HCPI/Indiana are located. Seller has full power and
authority to enter into this Agreement and, subject to the satisfaction of the
conditions set forth in Sections 4.9(e) and (f) and 4.10 hereof, to perform this
Agreement and to consummate the transactions contemplated hereby. The execution
and delivery of this Agreement has been duly and validly authorized by all
necessary action on the part of each Seller and, subject to the satisfaction of
the conditions set forth in Sections 4.9(e) and (f) and 4.10 hereof, the
performance of this Agreement and the execution, delivery and performance of all
documents contemplated hereby by the Seller has been duly and validly authorized
by all necessary action on the part of each Seller. Subject to the satisfaction
of the condition set forth in Section 4.9(e) hereof , this Agreement is a legal,
valid and binding obligation of each Seller, enforceable against each Seller in
accordance with its terms, subject to the effect of applicable bankruptcy,
insolvency, reorganization, arrangement, moratorium or other similar laws
affecting the rights of creditors generally. The person signing this Agreement
on behalf of each Seller is authorized to do so.

(b) No Conflicts. The execution and delivery by Seller of, and subject to the
satisfaction of the condition set forth in Section 4.9(e) hereof, the
performance of and compliance by Seller with, the terms and provisions of this
Agreement, do not (i) conflict with, or result in a breach of, the terms,
conditions or provisions of, or constitute a default under, Seller’s charter,
articles or certificate of incorporation, formation or organization, bylaws or
other documents or instruments which establish and/or set forth the rules,
procedures and rights with respect to Seller’s governance, including, without
limitation, any stockholders, limited liability company, operating or
partnership agreement related to Seller, in each case as amended, restated,
supplemented and/or modified and in effect as of the date hereof, (ii) to
Seller’s knowledge, constitute a violation of any applicable code, resolution,
law, statute, regulation, ordinance or rule applicable to Seller, or (iii) to
Seller’s knowledge, constitute a violation of any judgment, decree or order
applicable to Seller.

(c) Seller Not a Foreign Person; Patriot Act Compliance.

(i) Seller is not a “foreign person” within the meaning of Section 1445(f)(3) of
the Internal Revenue Code of 1986, as amended.

(ii) To the extent applicable to Seller, to Seller’s knowledge Seller has
complied in all material respects with the International Money Laundering
Abatement and Anti-Terrorist Financing Act of 2001, which comprises Title III of
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 (the “Patriot Act”) and the
regulations promulgated thereunder, and the rules and regulations administered
by the U.S. Treasury Department’s Office of Foreign Assets Control (“OFAC”), to
the extent such Laws are applicable to Seller. Seller is not included on the
List of Specially Designated Nationals and Blocked Persons maintained by the
OFAC, or is a resident in, or organized or chartered under the laws of, (A) a
jurisdiction that has been designated by the U.S. Secretary of the Treasury
under Section 311 or 312 of the Patriot Act as warranting special measures due
to money laundering concerns or (B) any foreign country that has been designated
as non-cooperative with international anti-money laundering principles or
procedures by an intergovernmental group or organization, such as the Financial
Action Task Force on Money Laundering, of which the United States is a member
and with which designation the United States representative to the group or
organization continues to concur.

(d) Litigation. To Seller’s knowledge, except as disclosed on Schedule 5.1(d)
attached hereto, Seller is not a party to any ongoing or pending actions, suits,
arbitrations, unsatisfied orders or judgments, government investigations or
proceedings which, if adversely determined, could individually or in the
aggregate materially and adversely affect the Properties or otherwise materially
interfere with the consummation of the transaction contemplated by this
Agreement.

(e) Employees. There are no on-site employees of Seller at the Properties, and
following the Closing Date, Buyer shall have no obligation to employ or continue
to employ any individual employed by Seller or its affiliates in connection with
the Properties.

(f) Compliance with Laws and Environmental Conditions. To Seller’s knowledge,
except as expressly set forth in the Property Documents, Seller has not received
any written notice from any governmental or quasi-governmental authority of any
violations of any applicable federal, state or local laws, statutes, rules,
regulations, ordinances, orders or requirements (collectively, “Laws”) noted or
issued by any governmental authority having jurisdiction over or affecting the
Properties, including, without limitation, Laws relating to “Hazardous
Materials.” For purposes of this Agreement, “Hazardous Materials” are substances
defined as: “toxic substances,” “toxic materials,” “hazardous waste,” “hazardous
substances,” “pollutants,” or “contaminants” as those terms are defined in the
Resource, Conservation and Recovery Act of 1976, as amended (42 U.S.C. § 6901 et
seq.), the Comprehensive Environmental Response Compensation and Liability Act
of 1980, as amended .(42 U.S.C. § 9601 et seq.), the Hazardous Materials
Transportation Act, as amended (49 U.S.C. § 1801 et sec.), the Toxic Substances
Control Act of 1976, as amended (15 U.S.C. § 2601 et seq.), the Clean Air Act,
as amended (42 U.S.C. § 1251 et seg.) and any other federal, state or local law,
statute, ordinance, rule, regulation, code, order, approval, policy and
authorization relating to health, safety or the environment; asbestos or
asbestos-containing materials; lead or lead-containing materials; oils;
petroleum-derived compounds; pesticides; or polychlorinated biphenyls.

(g) Leases. Schedule 1.1(d) attached hereto sets forth a correct list of all
Leases to which Seller is a party, the common name of the tenant thereunder, and
the amount of any Security Deposit that has been provided to Seller in
connection with each such Lease. No Security Deposit held by Seller is in a form
other than cash.

(h) Condemnation Proceedings. To Seller’s knowledge, there are no presently
pending or contemplated proceedings to condemn the Properties or any portion
thereof.

(i) Operating Agreements. To Seller’s knowledge, except for the Operating
Agreements, Seller has not directly entered into any third party agreements,
written or oral, relating to the upkeep, repair, maintenance, management,
leasing or operation of the Land, Improvements or Personal Property or any
portion thereof.

(j) IRPTL. To Seller’s knowledge, none of the Properties qualify as “property”
(I.C. 13-11-2-174) as used in the Indiana Responsible Property Transfer Law
(“IRPTL”) (I.C. 13-25-3-1 through 13-25-3-15) and, therefore, the transfers
contemplated by this Agreement are not subject to the provisions of IRPTL.

The term “knowledge” as used herein with respect to Seller, shall mean the
current actual and not implied or constructive knowledge, and without the duty
of investigation or independent inquiry, of Glenn Preston, Vice President of HCP
and Drew Cressman, Director, Asset Management (“Seller’s Designated
Representatives”). Notwithstanding anything to the contrary contained herein,
neither Seller’s Designated Representatives, nor any of Seller’s Designated
Representatives’ agents, representatives or designees, shall be personally
liable for any inaccuracy or breach by Seller of the representations and
warranties contained herein or elsewhere in this Agreement and/or any other
document or instrument executed by Seller in connection with or pursuant to this
Agreement.

Section 5.2 Survival of Seller’s Representations and Warranties. The
representations and warranties of Seller set forth in Section 5.1, as updated in
accordance with Section 4.2(f) of this Agreement, and/or set forth in any
estoppel certificate or other document or agreement delivered by Seller pursuant
to this Agreement or in connection with the consummation of the transactions
contemplated hereby (all such representations and warranties of Seller,
collectively, the “Seller’s Representations”), shall survive Closing for a
period of twelve (12) months. No claim for a breach of any Seller’s
Representation shall be actionable or payable unless each of the following
conditions is satisfied: (a) the valid claims for all such breaches, if any,
collectively aggregate more than Two Hundred Fifty Thousand Dollars ($250,000),
(b) written notice containing a description of the nature of such breach shall
have been given by Buyer to Seller prior to the expiration of said twelve
(12) month period and an action shall have been commenced by Buyer against
Seller within sixty (60) days after the termination of the survival period
provided for above in this Section 5.2, and (c) the Closing has occurred and
Buyer did not have verifiable knowledge that the applicable Seller’s
Representation was incorrect prior to Closing. Buyer agrees to concurrently seek
recovery against Seller and under any insurance policies, the Title Policies and
other applicable agreements, and Seller shall not be liable to Buyer to the
extent Buyer’s claim is actually satisfied from any sums recovered from such
insurance policies, Title Policies or other applicable agreements.
Notwithstanding any provision of this Agreement to the contrary, in no event
shall (i) Seller’s aggregate liability to Buyer for breach of any Seller’s
Representations exceed an amount equal to three percent (3%) of the Purchase
Price, as increased or decreased by prorations and adjustments as herein
provided, or (ii) Seller be liable for any consequential damages of Buyer or any
punitive damages.

Section 5.3 Representations and Warranties of Buyer. Buyer hereby represents and
warrants to Seller as of the Effective Date and as of the Closing Date that:

(a) Organization and Qualification. Buyer has been duly organized and is validly
existing and in good standing under the laws of its State of
incorporation/formation and is, or will be prior to Closing, in good standing in
the States in which the Properties are located. Buyer has, or will have prior to
Closing, full power and authority to enter into this Agreement, to perform this
Agreement and to consummate the transactions contemplated hereby. The execution,
delivery and performance of this Agreement and all documents contemplated hereby
by Buyer has been duly and validly authorized by all necessary action on the
part of Buyer and this Agreement is a legal, valid and binding obligation of
Buyer, enforceable against Buyer in accordance with its terms, subject to the
effect of applicable bankruptcy, insolvency, reorganization, arrangement,
moratorium or other similar laws affecting the rights of creditors generally.
The person signing this Agreement on behalf of each Seller is authorized to do
so.

(b) No Conflicts. The execution and delivery by Buyer of, and the performance of
and compliance by Buyer with, the terms and provisions of this Agreement, do not
(i) conflict with, or result in a breach of, the terms, conditions or provisions
of, or constitute a default under, Buyer’s charter, articles or certificate of
incorporation, formation or organization, bylaws or other documents or
instruments which establish and/or set forth the rules, procedures and rights
with respect to Buyer’s governance, including, without limitation, any
stockholders, limited liability company, operating or partnership agreement
related to Buyer, in each case as amended, restated, supplemented and/or
modified and in effect as of the date hereof, (ii) to Buyer’s knowledge,
constitute a violation of any applicable code, resolution, law, statute,
regulation, ordinance or rule applicable to Buyer, or (iii) to Buyer’s
knowledge, constitute a violation of any judgment, decree or order applicable to
Buyer.

(c) Absence of Litigation. To Buyer’s knowledge, there is no action, suit,
arbitration, unsatisfied order or judgment, government investigation or
proceeding pending against Buyer which, if adversely determined, could
individually or in the aggregate materially interfere with the consummation of
the transaction contemplated by this Agreement.

(d) No Bankruptcy. Buyer has not made a general assignment for the benefit of
creditors or filed a petition for voluntary bankruptcy or filed a petition or
answer seeking reorganization or an arrangement or composition, extension or
readjustment of its indebtedness, and to Buyer’s knowledge no involuntary
bankruptcy action has been filed or threatened against Buyer.

(e) ERISA Compliance. Buyer is not acquiring the Properties with the assets of
an “employee benefit plan” under, and as such term is defined in, the Employee
Retirement Income Security Act of 1974.

(f) Patriot Act Compliance. To the extent applicable to Buyer, to Buyer’s
knowledge, Buyer has complied in all material respects with the Patriot Act and
the regulations

promulgated thereunder, and the rules and regulations administered by OFAC, to
the extent such Laws are applicable to Buyer. Buyer is not included on the List
of Specially Designated Nationals and Blocked Persons maintained by the OFAC, or
is a resident in, or organized or chartered under the laws of, (A) a
jurisdiction that has been designated by the U.S. Secretary of the Treasury
under Section 311 or 312 of the Patriot Act as warranting special measures due
to money laundering concerns or (B) any foreign country that has been designated
as non-cooperative with international anti-money laundering principles or
procedures by an intergovernmental group or organization, such as the Financial
Action Task Force on Money Laundering, of which the United States is a member
and with which designation the United States representative to the group or
organization continues to concur.

(g) Compliance at Closing. The representations and warranties contained in

this Section 5.3 shall be deemed to have been made again as of the Closing.

The term “knowledge” as used herein with respect to Buyer shall mean the current
actual and not implied or constructive knowledge, and without duty investigation
or independent inquiry of Danny Prosky, Executive Vice President of
Acquisitions, Health Care Properties, Grubb & Ellis Realty Investors (the
“Buyer’s Designated Representatives”). Notwithstanding anything to the contrary
contained herein, neither Buyer’s Designated Representatives, nor any of Buyer’s
Designated Representatives’ agents, representatives or designees, shall be
personally liable for any inaccuracy or breach by Buyer of the representations
and warranties contained herein or elsewhere in this Agreement and/or any other
document or instrument executed by Buyer in connection with or pursuant to this
Agreement.

Section 5.4 Survival of Buyer’s Representations and Warranties. The
representations and warranties of Buyer set forth in Section 5.3 hereof, as
updated as of the Closing in accordance with Section 4.3(c) of this Agreement,
shall survive Closing for a period of twelve (12) months. No claim for a breach
of any representation or warranty of Buyer shall be actionable or payable unless
written notice containing a description of the nature of such breach shall have
been given by Seller to Buyer prior to the expiration of said twelve (12) month
period. Notwithstanding any provision of this Agreement to the contrary, in no
event shall Buyer be liable for any consequential damages of Seller or any
punitive damages.

Section 5.5 Covenants of Seller. Until the Closing Date or the sooner

termination of this Agreement, each Seller covenants as follows:

(a) Maintenance/Operation. Seller shall conduct its business with respect to the
Properties in a reasonable and prudent manner in the ordinary course of its
business consistent with past practice.

(b) Leases. Following the Effective Date and prior to the expiration of the
Contingency Period, Seller shall have the right to enter into any amendment,
renewal or expansion of an existing Lease or any new Lease respecting the
Property (as applicable, each a “New Lease Document”); provided, however, that
Seller shall, within two (2) Business Days thereof, provide an executed copy of
such New Lease Document (together with any brokerage agreements, listing
agreements or other agreements relating to the payment of any Leasing
Commissions, Tenant Inducement Costs and/or Legal Fees incurred in connection
with such New Lease Document together with whatever credit and background
information, if any, Seller then possesses with respect to any party subject to
each New Lease Document) to Buyer for its review during the Contingency Period
as part of Buyer’s due diligence respecting the Property; and provided further
that if Buyer has not disapproved of any such New Lease Document prior to the
expiration of the Contingency Period, or three (3) Business Days after receipt
of a New Lease Document, whichever is later, such New Lease Document shall be
deemed approved. From and after the expiration of the Contingency Period, or
three (3) Business Days after receipt of a New Lease Document, whichever is
later, any New Lease Document which Seller wishes to execute shall be submitted
to Buyer prior to execution by Seller. Buyer shall have three (3) Business Days
after its receipt thereof to notify Seller in writing of either its approval or
disapproval thereof, including all Tenant Inducement Costs and Leasing
Commissions to be incurred in connection therewith. If Buyer informs Seller
within such three (3) Business Day period that Buyer does not approve such New
Lease Document, which approval may be given or withheld in Buyer’s sole
discretion, then this Agreement shall continue in full force and effect and
Seller shall not enter into such New Lease Document. If Buyer fails to notify
Seller in writing of its approval or disapproval within such three (3) Business
Day period set forth above, then Buyer shall be deemed to have approved of such
New Lease Document. At Closing, Buyer shall reimburse Seller for any Tenant
Inducement Costs, Leasing Commissions or Legal Fees incurred by Seller pursuant
to Section 4.5(b)(vii) hereof.

(c) Representations and Warranties. Seller shall not take any action that would
cause any of the representation or warranties of Seller contained herein (with
appropriate modifications permitted under this Agreement), to become inaccurate
in any material respect or any of the covenants of Seller to be breached in any
material respect. If, at any time after execution of this Agreement and prior to
Closing, Seller becomes aware of any fact or information which makes a
representation or warranty of Buyer contained in this Agreement untrue in any
material respect, Seller shall promptly disclose such fact in writing to Buyer.

(d) Liens. Subject to Seller’s rights under Section 10.3, Seller shall not sell,
assign, or convey any right, title, or interest whatsoever in or to the
Properties, or create any lien, security interest, easement, encumbrance,
charge, or condition affecting the Properties (other than the Permitted
Exceptions).

(e) Operating Agreements. Following the Effective Date and prior to the
expiration of the Contingency Period, Seller shall have the right to enter into
any amendment or renewal of an Operating Agreement or any new Operating
Agreement respecting the Properties (as applicable, each a “New Operating
Agreement Document”); provided, however, that Seller shall concurrently provide
an executed copy of such New Operating Agreement Document to Buyer for its
review during the Contingency Period as part of Buyer’s due diligence respecting
the Property; and provided further that if Buyer has not disapproved of any such
New Operating Agreement Document prior to the expiration of the Contingency
Period or three (3) Business Days after receipt of a New Operating Agreement
Document, whichever is later, such New Operating Agreement Document shall be
deemed approved, subject to Buyer’s rights pursuant to Section 3.3 hereof. From
and after the expiration of the Contingency Period, any New Operating Agreement
Document which Seller wishes to execute shall be submitted to Buyer prior to
execution by Seller. Buyer shall have three (3) Business Days after its receipt
thereof to notify Seller in writing of either its approval or disapproval
thereof. If Buyer informs Seller within such three (3) Business Day period that
Buyer does not approve such New Operating Agreement Document, which approval may
be given or withheld in Buyer’s sole discretion, then this Agreement shall
continue in full force and effect and Seller shall not enter into such New
Operating Agreement Document. If Buyer fails to notify Seller in writing of its
approval or disapproval within such three (3) Business Day period set forth
above, then Buyer shall be deemed to have approved of such New Operating
Agreement Document.

(f) Compliance. Seller shall use commercially reasonable efforts to comply
timely with all material obligations to be performed by it under the Leases.

(g) Tenant Defaults. Seller shall provide Buyer with copies of (a) any default
letters sent to or received from tenants under the Leases and, (b) any copies of
correspondence received from a tenant under the Leases that it is discontinuing
operations at any Property or seeking to re-negotiate its Lease and (c) notices
of bankruptcy filings received with respect to any tenant under the Leases, in
each case to the extent received by Seller subsequent to the Effective Date.

(h) 8-K and Audit Requirements. Seller acknowledges that it has been advised
that Buyer may assign this Agreement to one or more publicly registered company
or the subsidiary of a publicly registered company that is managed by, sponsored
by or under common control with Buyer or Buyer’s principals (“Registered
Company”) and that in such event the assignee will be required to make certain
filings with the Securities and Exchange Commission (the “SEC Filings”) that
relate to the most recent pre-acquisition fiscal year (the “Audited Year”) and
the current fiscal year through the date of acquisition (the “Stub Period”) for
the Properties. To assist the assignee in preparing the SEC Filings, the Seller
agrees to provide the assignee with the following, in each case to the extent
relating solely to the Properties, provided Buyer reimburses Seller for Seller’s
reasonable out-of-pocket costs incurred in connection with creating the same:
(i) access to bank statements for the Audited Year and Stub Period; (ii) rent
roll as of the end of the Audited Year and Stub Period; (iii) operating
statements for the Audited Year and Stub Period; (iv) access to the general
ledger for the Audited Year and Stub Period; (v) cash receipts schedule for each
month in the Audited Year and Stub Period; (vi) access to invoices for expenses
and capital improvements in the Audited Year and Stub Period; (vii) accounts
payable ledger and accrued expense reconciliations in the Audited Year and Stub
Period; (viii) check register for the three (3) months following the Audited
Year and Stub Period; (ix) the Leases and five (5) year lease schedules, to the
extent applicable; (x) copies of accounts receivable aging as of the end of the
Audited Year and Stub Period along with an explanation for all accounts over
thirty (30) days past due as of the end of the Audited Year and Stub Period; and
(xi) a signed 8-K audit letter in the form attached hereto as Exhibit O. The
provisions of the foregoing two (2) sentences shall survive the Closing.

Section 5.6 Covenants of Buyer. Until the Closing Date or the sooner termination
of this Agreement, Buyer shall not take any action that would cause any of the
representations or warranties of Buyer contained herein (with appropriate
modifications permitted under this Agreement) to become inaccurate in any
material respect or any of the covenants of Buyer to be breached in any material
respect. If at any time after execution of this Agreement and prior to Closing,
Buyer becomes aware of any fact or information which makes a representation or
warranty of Seller contained in this Agreement untrue in any material respect,
Buyer shall promptly disclose such fact in writing to Seller.

ARTICLE VI.

DEFAULT

Section 6.1 Default by Buyer. If the sale of the Properties as contemplated
hereunder is not consummated due to Buyer’s default hereunder, which remains
uncured after five (5) days written notice from Seller to Buyer identifying such
default, then Seller shall be entitled, as its sole and exclusive remedy, to
terminate this Agreement and retain the Deposit as liquidated damages as more
particularly set forth in Section 1.6 hereof. The foregoing notwithstanding, no
right to cure shall extend the Closing Date.

Section 6.2 Default by Seller.

(a) If the sale of the Properties as contemplated hereunder is not consummated
due to a default under this Agreement by Seller, which remains uncured after
five (5) days written notice from Buyer to Seller identifying such default, then
Buyer shall be entitled, as its sole and exclusive remedy, to either (i) receive
(x) the return of the Deposit, which return shall operate to terminate this
Agreement and release Seller from any and all liability hereunder (other than
those obligations that expressly survive a termination of this Agreement), and
(y) in connection with any such termination, and solely with regard to any such
Seller default of which Buyer does not have verifiable knowledge prior to the
expiration of the Contingency Period, Buyer shall be entitled to receive the
actual documented out-of-pocket costs and expenses that it has theretofore
incurred in connection with this transaction, not to exceed the aggregate amount
of Three Hundred Thousand Dollars ($300,000), or (ii) to enforce specific
performance of Seller’s obligation to consummate this transaction as
contemplated by this Agreement. Buyer shall be deemed to have elected to
terminate this Agreement and receive back the Deposit if Buyer fails to file
suit for specific performance against Seller in a court having jurisdiction in
the county and state in which the Property is located, on or before thirty
(30) days following the date upon which Closing was to have occurred. The
foregoing notwithstanding, no right to cure shall extend the Closing Date.

[Remainder of Page Intentionally Left Blank]

(b)

6

AS A MATERIAL CONSIDERATION FOR SELLER ENTERING INTO THIS AGREEMENT, BUYER
EXPRESSLY WAIVES FOR ANY DEFAULT BY SELLER (A) ANY RIGHT UNDER CALIFORNIA CODE
OF CIVIL PROCEDURE, PART 2, TITLE 4.5, SECTION 4.05 THROUGH 4.05.61 OR ANY OTHER
SIMILAR STATE OR FEDERAL STATUTE OR AT COMMON LAW OR OTHERWISE TO RECORD OR FILE
A LIS PENDENS OR A NOTICE OF PENDENCY OF ACTION OR SIMILAR NOTICE AGAINST ALL OR
ANY PORTION OF THE PROPERTIES UNLESS AND UNTIL BUYER HAS ELECTED TO SEEK
SPECIFIC PERFORMANCE OF THIS AGREEMENT AND HAS FILED AN ACTION SEEKING SUCH
REMEDY, (B) ANY RIGHT TO SEEK DAMAGES IN THE EVENT OF SELLER’S DEFAULT HEREUNDER
(EXCEPT TO THE EXTENT THAT BUYER IS ENTITLED TO RECOVER COSTS AND EXPENSES
PURSUANT TO SECTION 6.2(a), SECTION 10.17 AND IN CASES OF FRAUD), AND (C) ITS
RIGHT TO BRING ANY ACTION THAT WOULD IN ANY WAY AFFECT TITLE TO OR RIGHT OF
POSSESSION OF ALL OR ANY PORTION OF THE PROPERTIES UNLESS AND UNTIL BUYER HAS
ELECTED TO SEEK SPECIFIC PERFORMANCE OF THIS AGREEMENT AND HAS FILED AN ACTION
SEEKING SUCH REMEDY. EXCEPT IN CASES OF FRAUD, BUYER HEREBY WAIVES THE
PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 3389 AND ANY SIMILAR STATE OR
FEDERAL STATUTE. BUYER ACKNOWLEDGES AND AGREES THAT PRIOR TO THE CLOSING, BUYER
SHALL NOT HAVE ANY RIGHT, TITLE OR INTEREST IN AND TO THE PROPERTIES OR ANY
PORTION THEREOF UNLESS AND UNTIL BUYER HAS ELECTED TO SEEK SPECIFIC PERFORMANCE
OF THIS AGREEMENT AND HAS FILED AN ACTION SEEKING SUCH REMEDY. BUYER HEREBY
EVIDENCES ITS SPECIFIC AGREEMENT TO THE TERMS OF THIS WAIVER BY PLACING ITS
SIGNATURE OR INITIALS IN THE SPACE PROVIDED HEREINAFTER.

     
     /s/ S J     
       /s/ T K     
 
   
Buyer’s Initials
  Seller’s Initials
on behalf of each Seller

[Remainder of Page Intentionally Left Blank]

Section 6.3

7

Recoverable Damages. Notwithstanding Section 6.1 and Section 6.2 hereof, in no
event shall the provisions of Section 6.1 and Section 6.2 limit the damages
recoverable by either party against the other party due to the other party’s
obligation to indemnify such party in accordance with this Agreement or the
non-prevailing party’s obligation to pay the prevailing party’s attorneys’ fees
and costs pursuant to Section 10.17 hereof.

ARTICLE VII.

CASUALTY OR CONDEMNATION

Section 7.1 Risk of Loss. In the event of loss or damage to the Properties, or
any portion thereof, due to damage, fire or other casualty or condemnation, this
Agreement shall remain in full force and effect without any reduction in the
Purchase Price, provided that at Closing Seller shall assign to Buyer all of
Seller’s right, title and interest in and to any and all claims and proceeds
Seller may have with respect to any policy of insurance or condemnation awards
relating to the premises in question pursuant to an assignment and assumption
agreement mutually acceptable to both Seller and Buyer, except that (a) in the
event of damage, fire or other casualty, if any such loss or damage is fifteen
percent (15%) or more of the Allocated Purchase Price for any single Property
(as determined by an architect or other qualified expert mutually agreed upon
between the parties), then Buyer shall have the right to elect to treat any such
Property as a Removed Property, in which event the provisions of Section 4.11
hereof shall apply, (b) in the event of damage, fire or other casualty, if any
such loss or damage, in the aggregate, to one or more of the Properties is
fifteen percent (15%) or more of the Purchase Price (as determined by an
architect or other qualified expert mutually agreed upon between the parties),
then Buyer shall have the right to elect to terminate this Agreement in its
entirety with respect to all Properties, in which event Section 3.7 hereof shall
apply, (c) if before Closing, proceedings are commenced for the taking by
exercise of the power of eminent domain of all or a “material” (as defined
below) part of any single Property or any such taking adversely affects the use
or operation of any Property in a manner that reduces the value of such Property
by more than fifteen percent (15%) of the Allocated Purchase Price (as
determined by a third party appraiser mutually agreed upon between the parties),
then Buyer shall have the right to treat any such Property as a Removed
Property, in which event the provisions of Section 4.11 hereof shall apply, or
(d) if before Closing, proceedings are commenced for the taking by exercise of
the power of eminent domain and any such taking adversely affects the use or
operation of any one or more of the Properties by fifteen percent (15%) or more
of the Purchase Price (as determined by a third party appraiser mutually agreed
upon between the parties), then Buyer shall have the right to terminate this
Agreement, in which event Section 3.7 hereof shall apply, in each case
exercisable by giving written notice to Seller within at least ten (10) Business
Days after Buyer’s receipt of Seller’s written notice informing Buyer of such
damage, fire or other casualty or condemnation. If Buyer does not elect to treat
any single Property as a Removed Property or terminate this Agreement in its
entirety, as applicable, within said ten (10) Business Day period, then Buyer
shall be deemed to have elected to proceed with Closing without any reduction in
the Purchase Price. For the purposes of this Section, the term “material” shall
mean a taking that (a) results in the cancellation of, or rental abatement
under, any Major Tenant, (b) has the effect of decreasing the square footage of
the Improvements, or (c) reduces or eliminates access to any affected Property.
Upon Closing, full risk of loss with respect to the Properties shall pass to
Buyer.

ARTICLE VIII.

COMMISSIONS

Section 8.1 Brokerage Commissions. With respect to the transaction contemplated
by this Agreement, Seller and Buyer each represents to the other that no
brokerage commission, finder’s fee or other compensation of any kind is due or
owing to any person or entity, other than Seller’s advisor, Cain Brothers RE LLC
(“Seller’s Advisor”). Except for Seller’s Advisor, whose fees shall be paid by
Seller pursuant to the terms of a separate written agreement between Seller and
Seller’s Advisor, each party hereby agrees that if any person or entity makes a
claim for brokerage commissions or finder’s fees related to the sale of the
Properties by Seller to Buyer, and such claim is made by, through or on account
of any acts or alleged acts of said party or its representatives, then said
party will protect, indemnify, defend and hold the other party free and harmless
from and against any and all loss, liability, cost, damage and expense
(including reasonable attorneys’ fees) in connection therewith. The provisions
of this paragraph shall survive Closing or any termination of this Agreement.

ARTICLE IX.

DISCLAIMERS AND WAIVERS

Section 9.1 AS IS SALE., DISCLAIMERS. EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT:

(a) SELLER IS NOT MAKING AND HAS NOT AT ANY TIME MADE ANY WARRANTIES OR
REPRESENTATIONS OF ANY KIND OR CHARACTER, EXPRESS OR IMPLIED, WITH RESPECT TO
THE PROPERTIES, INCLUDING, BUT NOT LIMITED TO, ANY WARRANTIES OR REPRESENTATIONS
AS TO HABITABILITY, MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

(b) UPON CLOSING SELLER SHALL SELL AND CONVEY TO BUYER AND BUYER SHALL ACCEPT
THE PROPERTIES “AS IS, WHERE IS CONDITION, WITH ALL FAULTS”. BUYER HAS NOT
RELIED AND WILL NOT RELY ON, AND SELLER IS NOT LIABLE FOR OR BOUND BY, ANY
EXPRESS OR IMPLIED WARRANTIES, GUARANTIES, STATEMENTS, REPRESENTATIONS OR
INFORMATION PERTAINING TO THE PROPERTIES OR RELATING THERETO (INCLUDING
SPECIFICALLY, WITHOUT LIMITATION, OFFERING PACKAGES DISTRIBUTED WITH RESPECT TO
THE PROPERTIES) MADE OR FURNISHED BY SELLER OR ANY REAL ESTATE BROKER OR AGENT
REPRESENTING OR PURPORTING TO REPRESENT SELLER, TO WHOMEVER MADE OR GIVEN,
DIRECTLY OR INDIRECTLY, ORALLY OR IN WRITING. ALL MATERIALS, DATA AND
INFORMATION DELIVERED BY SELLER TO BUYER IN CONNECTION WITH THE TRANSACTION
CONTEMPLATED HEREBY ARE PROVIDED TO BUYER AS A CONVENIENCE ONLY AND ANY RELIANCE
ON OR USE OF SUCH MATERIALS, DATA OR INFORMATION BY BUYER SHALL BE AT THE SOLE
RISK OF BUYER, EXCEPT AS OTHERWISE EXPRESSLY STATED HEREIN. NEITHER SELLER, NOR
ANY, AFFILIATE OF SELLER, NOR THE PERSON OR ENTITY WHICH PREPARED ANY REPORT OR
REPORTS DELIVERED BY SELLER TO BUYER SHALL HAVE ANY LIABILITY TO BUYER FOR ANY
INACCURACY IN OR OMISSION FROM ANY SUCH REPORTS. BUYER ACKNOWLEDGES THAT THE
PURCHASE PRICE REFLECTS AND TAKES INTO ACCOUNT THAT THE PROPERTIES ARE BEING
SOLD “AS IS.”

(c) BUYER REPRESENTS AND COVENANTS TO SELLER THAT BUYER HAS CONDUCTED, OR WILL
CONDUCT PRIOR TO CLOSING, SUCH INVESTIGATIONS OF THE PROPERTIES, INCLUDING BUT
NOT LIMITED TO, THE PHYSICAL AND ENVIRONMENTAL CONDITIONS THEREOF, AS BUYER
DEEMS NECESSARY OR DESIRABLE TO SATISFY ITSELF AS TO THE CONDITION OF THE
PROPERTIES AND THE EXISTENCE OR NONEXISTENCE OR CURATIVE ACTION TO BE TAKEN WITH
RESPECT TO ANY HAZARDOUS OR TOXIC SUBSTANCES ON OR DISCHARGED FROM THE
PROPERTIES, AND WILL RELY SOLELY UPON SAME AND NOT UPON ANY INFORMATION PROVIDED
BY OR ON BEHALF OF SELLER OR ITS AGENTS OR EMPLOYEES WITH RESPECT THERETO.

(d) UPON CLOSING, BUYER SHALL ASSUME THE RISK THAT ADVERSE MATTERS, INCLUDING
BUT NOT LIMITED TO, CONSTRUCTION DEFECTS AND ADVERSE PHYSICAL AND ENVIRONMENTAL
CONDITIONS, MAY NOT HAVE BEEN REVEALED BY BUYER’S INVESTIGATIONS, AND BUYER,
UPON CLOSING, SHALL BE DEEMED TO HAVE WAIVED, RELINQUISHED AND RELEASED SELLER
(AND SELLER’S OFFICERS, DIRECTORS, SHAREHOLDERS, EMPLOYEES AND AGENTS) FROM AND
AGAINST ANY AND ALL CLAIMS, DEMANDS, CAUSES OF ACTION (INCLUDING CAUSES OF
ACTION IN TORT), LOSSES, DAMAGES, LIABILITIES, COSTS AND EXPENSES (INCLUDING
REASONABLE ATTORNEYS’ FEES) OF ANY AND EVERY KIND OR CHARACTER, KNOWN OR
UNKNOWN, WHICH BUYER MIGHT HAVE ASSERTED OR ALLEGED AGAINST SELLER (AND SELLER’S
OFFICERS, DIRECTORS, SHAREHOLDERS, EMPLOYEES AND AGENTS) AT ANY TIME BY REASON
OF OR ARISING OUT OF ANY LATENT OR PATENT CONSTRUCTION DEFECTS OR PHYSICAL
CONDITIONS, VIOLATIONS OF ANY APPLICABLE LAWS AND ANY AND ALL OTHER ACTS,
OMISSIONS, EVENTS, CIRCUMSTANCES OR MATTERS REGARDING THE PROPERTIES.

(e) BUYER ACKNOWLEDGES THAT IT HAS BEEN ADVISED BY LOCAL COUNSEL AND IS FAMILIAR
WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES AS
FOLLOWS:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM, MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

BUYER BEING AWARE OF THIS CODE SECTION, HEREBY EXPRESSLY WAIVES ANY RIGHTS IT
MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.

__/s/ S J______
Buyer’s Initials

Section 9.2 Survival of Disclaimers. The provisions of this Article IX shall
survive Closing or any termination of this Agreement, and nothing in this
Article IX waives any claims for fraud.

ARTICLE X.

MISCELLANEOUS

Section 10.1 Confidentiality. Seller and Buyer each agree to maintain the
confidentiality of the terms and provisions of this Agreement. Prior to Closing,
Buyer and its representatives shall hold in confidence all data and information
obtained from Seller or its agent with respect to Seller or its business (other
than data and information which is publicly available), whether obtained before
or after the execution and delivery of this Agreement, and shall not disclose
the same to others; provided, however, that Buyer may disclose any data and
information to its employees, officers, directors, lenders, consultants,
accountants and attorneys or to any other persons who are involved in
determining the feasibility of Buyer’s acquisition of the Properties, in each
case who agree to treat any such data and information as confidential, except to
the extent (a) required by a court order or by law, or (b) in connection with
any legal proceeding concerning the Property or this Agreement. If this
Agreement is terminated or Buyer fails to perform hereunder, Buyer shall
promptly destroy or return to Seller any statements, documents, schedules,
exhibits or other written information obtained from Seller in connection with
this Agreement or the transaction contemplated herein. In the event of a breach
or threatened breach by either party hereto (or its respective agents or
representatives) of this Section 10.1, the other party shall be entitled to an
injunction restraining the party breaching or threatening to breach this
Section 10.1 (or its respective agents or representatives) from disclosing, in
whole or in part, such confidential information. Nothing herein shall be
construed as prohibiting either party hereto from pursuing any other available
remedy at law or in equity for such breach or threatened breach. The provisions
of this Section 10.1 shall survive Closing or any termination of this Agreement.

Section 10.2 Public Disclosure. Prior to and after the Closing, any press
release or other written release to the public of information with respect to
the sale contemplated herein or any matters set forth in this Agreement will be
made only in the form reasonably approved in writing by Buyer and Seller;
provided, however, that any release of information required to be made pursuant
to applicable law, including, without limitation, federal and state securities
laws and the rules and regulations of the NYSE or NASDAQ, shall not require
approval from the other party; provided further, however, that, for the
avoidance of doubt, any press release or similar voluntary written communication
to the general public shall require the other party’s written consent which
shall not be unreasonably withheld, conditioned or delayed. The provisions of
this Section 10.2 shall survive the Closing or any termination of this
Agreement.

Section 10.3 Assignment. Subject to the provisions of this Section 10.3, the
terms and provisions of this Agreement are to apply to and bind the permitted
successors and assigns of the parties hereto. Seller may assign its rights under
this Agreement to one or more affiliates of Seller or a qualified intermediary
in connection with a 1031 Exchange (as defined below) without the consent of
Buyer. Any other assignment of Seller’s rights under this Agreement shall
require the consent of Buyer. In no event shall any assignment of this Agreement
release or discharge Seller from any liability or obligation hereunder unless
expressly agreed otherwise by Buyer in writing. Buyer may not assign its rights
under this Agreement without first obtaining Seller’s written approval, which
approval may be given or withheld in Seller’s sole discretion; provided,
however, that Buyer shall be permitted to assign this Agreement without the
prior consent of Seller to a Registered Company or one or more entities
controlling, controlled by, or under common control with Buyer (each, a
“Buyer-Affiliated Assignee”), provided that (a) Buyer shall send Seller written
notice of its request at least five (5) Business Days prior to Closing, which
request shall include the legal name of the proposed Buyer-Affiliated Assignee
or Registered Company, as applicable, as well as any other information that
Seller may reasonably request, (b) Buyer and the proposed Buyer-Affiliated
Assignee or Registered Company, as applicable, shall execute an assignment and
assumption of this Agreement in form and substance reasonably satisfactory to
Seller, and (c) in no event shall any assignment of this Agreement release or
discharge Buyer from any liability or obligation hereunder unless expressly
agreed otherwise by Seller in writing. Notwithstanding any provision herein to
the contrary, Seller shall be permitted, prior to Closing and without the
consent of Buyer, to transfer one or more Properties to one or more affiliates
of Seller, provided that (i) in no event shall any such transfer relieve Seller
of Seller’s liability or obligations under this Agreement, (ii) at Closing,
Seller shall cause the Properties to be conveyed to Buyer, (iii) Seller shall
send Buyer written notice at least one (1) day prior to Closing informing Buyer
of the legal name of the assignee, and (iv) Seller and the assignee shall
execute an assignment and assumption of this Agreement and a copy shall be
provided to Buyer at Closing.

Section 10.4 Notices. Any notice pursuant to this Agreement shall be given in
writing by (a) personal delivery, (b) reputable overnight delivery service with
proof of delivery, United States Mail, postage prepaid, registered or certified
mail, return receipt requested, or legible facsimile transmission with a
confirmation sheet, sent to the intended addressee at the address set forth
below, or to such other address or to the attention of such other person as the
addressee shall have designated by written notice sent in accordance herewith.
Any notice so given shall be deemed to have been given upon receipt or refusal
to accept delivery, or, in the case of facsimile transmission, as of the date of
the facsimile transmission provided that an original of such facsimile is also
sent to the intended addressee by means described in clauses (a), (b) or (c)
above. Unless changed in accordance with the preceding sentence, the addresses
for notices given pursuant to this Agreement shall be as follows:

     
If to Seller:
  c/o HCP, Inc.
3760 Kilroy Airport Way, Suite 300
Long Beach, CA 90806
Attention: Legal Department
Telephone No.: (562) 733-5100
Facsimile No.: (562) 733-5200
with a copy to:
  Latham & Watkins LLP
650 Town Center Drive, 20th Floor
Costa Mesa, California 92626
Attention: David C. Meckler, Esq.
Telephone No.: (714) 540-1235
Facsimile No.: (714) 755-8290
E-Mail: David.Meckler@LW.com
If to Buyer:
  Grubb & Ellis Realty Investors, LLC
1551 North Tustin Avenue, Suite 200
Santa Ana, California 92705
Re: G&E Healthcare REIT Medical Portfolio 3, LLC
Attention: Mr. Danny Prosky,
Executive Vice President of Acquisitions
Telephone No.: (714) 667-8252
Facsimile No.: (714) 918-9138
E-Mail: danny.prosky@grubb-ellis.com
and
 
  Attention: Mr. Mat Streiff, Esq.
Real Estate Counsel
Telephone No.: (714) 667-8252
Facsimile No.: (714) 918-9102
E-Mail: mathieu.streiff@grubb-ellis.com
with a copy to:
  Cox, Castle & Nicholson, LLP
2049 Century Park East, 28th Floor
Los Angeles, California 90067
Attn: Joseph E. Magri, Esq.
Phone: (310) 284-2262
Fax: (310) 277-7889
E-Mail: jmagri@coxcastle.com
If to Title Company:
  First American Title Insurance Company
50 South Hope Street, Suite 1950
Los Angeles, CA 90071
Attention: Glen M. Trowbridge Esq.
Phone: (213) 271-1712
Fax: (213) 271-1778
E-Mail: gtrowbridge@firstam.com
If to Escrow Holder:
  First American Title Insurance Company
550 South Hope Street, Suite 1950
Los Angeles, CA 90071
Attention: Barbara Laffer
Phone: (213) 271-1702
Fax: (818) 450-0135
E-Mail: blaffer@firstam.com

Section 10.5 Modifications. This Agreement cannot be changed orally, and no
executory agreement shall be effective to waive, change, modify or discharge it
in whole or in part unless such executory agreement is in writing and is signed
by the parties against whom enforcement of any waiver, change, modification or
discharge is sought.

Section 10.6 Entire Agreement. This Agreement, including the exhibits and
schedules hereto, and that certain (a) letter Confidentiality Agreement between
Buyer and Seller, dated as of March 18, 2008 and (b) Access Agreement between
Buyer and Seller, dated of even date with the Effective Date (collectively, the
“Other Transaction Documents”), contains the entire agreement between the
parties hereto pertaining to the subject matter hereof and fully supersedes all
prior written or oral agreements and understandings between the parties
pertaining to such subject matter (including, without limitation, that certain
proposal letter, dated as of May 7, 2008, submitted by Buyer to Seller’s
Advisor, which proposal letter shall be of no further force or effect from and
after the Effective Date).

Section 10.7 Schedules and Exhibits. All references in this Agreement to
exhibits and schedules shall, unless otherwise expressly provided, be deemed to
be references to the exhibits and schedules attached to this Agreement. All such
exhibits and schedules attached hereto are incorporated into this Agreement as
though fully set forth herein.

Section 10.8 Further Assurances. Each party agrees that it will execute and
deliver such other documents and take such other action, whether prior or
subsequent to Closing, as may be reasonably requested by the other party to
consummate the transaction contemplated by this Agreement. The provisions of
this Section 10.8 shall survive Closing.

Section 10.9 Counterparts. This Agreement may be executed in counterparts, all
such executed counterparts shall constitute the same agreement, and the
signature of any party to any counterpart shall be deemed a signature to, and
may be appended to, any other counterpart.

Section 10.10 Electronically Transmitted Signatures. In order to expedite the
transaction contemplated herein, telecopied signatures or signatures sent by
electronic mail may be used in place of original signatures on this Agreement or
any document delivered pursuant hereto (other than the Deeds, the notarized
original of which shall be required prior to Closing). Seller and Buyer intend
to be bound by the signatures on the telecopied or electronically mailed
document, are aware that the other party will rely on the telecopied or
electronically mailed signatures, and hereby waive any defenses to the
enforcement of the terms of this Agreement based on the form of signature.
Following any facsimile or electronic mail transmittal, the party shall promptly
deliver the original instrument by reputable overnight courier in accordance
with the notice provisions of this Agreement.

Section 10.11 Severability. If any provision of this Agreement is determined by
a court of competent jurisdiction to be invalid or unenforceable, the remainder
of this Agreement shall nonetheless remain in full force and effect; provided
that the invalidity or unenforceability of such provision does not materially
adversely affect the benefits accruing to any party hereunder.

Section 10.12 Applicable Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of California without regard to any
principle or rule of law that would require the application of the law of any
other jurisdiction. Each party hereby (a) irrevocably submits to the exclusive
jurisdiction of the state and federal courts of the state of California and
consents to service of process of any legal proceeding arising out of, or in
connection with, this Agreement, by any means authorized by the laws of the
state of California; (b) agrees that the state courts of Los Angeles County,
California, or in the United States District Court for the District in which Los
Angeles County is located shall be the exclusive venue and irrevocably waives,
to the fullest extent permitted by law, any objection which any party may now or
hereafter have to the laying of venue of any litigation arising out of, or in
connection with, this Agreement, brought in the state courts of Los Angeles
County, California, or in the United States District Court for the District in
which Los Angeles County is located; and (c) irrevocably waives any claim that
any litigation brought in any such court has been brought in an inconvenient
forum. Buyer and Seller agree that the provisions of this Section 10.12 shall
survive the Closing or any termination of this Agreement.

Section 10.13 No Third-Party Beneficiary. The provisions of this Agreement and
of the documents to be executed and delivered at Closing are and will be for the
benefit of Seller and Buyer only and are not for the benefit of any third party;
and, accordingly, no third party shall have the right to enforce the provisions
of this Agreement or of the documents to be executed and delivered at Closing.

Section 10.14 Captions. The section headings appearing in this Agreement are for
convenience of reference only and are not intended, to any extent and for any
purpose, to limit or define the text of any section or any subsection hereof.

Section 10.15 Construction. The parties acknowledge that the parties and their
counsel have reviewed and revised this Agreement and that the normal rule of
construction to take effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement or
any exhibits or amendments hereto.

Section 10.16 Recordation. This Agreement many not be recorded by any party
hereto without the prior written consent of the other party hereto. The
provisions of this Section 10.16 shall survive the Closing or any termination of
this Agreement.

Section 10.17 Attorneys’ Fees. Notwithstanding anything to the contrary in this
Agreement, in the event either party files a lawsuit or demand for arbitration
or other legal action (including in bankruptcy court) in connection with this
Agreement, or any provisions contained herein or therein, then the party that
prevails in such action shall be entitled to recover, in addition to all other
remedies to which it is entitled, reasonable attorneys’ fees and costs incurred
in such action. Any court costs and attorneys’ fees shall be set by the court or
arbitrator and not by jury. The provisions of this Section 10.17 shall survive
the Closing or any termination of this Agreement.

Section 10.18 Time of the Essence. Time is of the essence of each and every
provision of this Agreement.

Section 10.19 Several Liability. Buyer acknowledges and agrees that all of the
obligations of the entities constituting Seller hereunder are several and not
joint, and that such entities shall be personally liable and responsible only
for the Property or Properties as to which it holds title as of the Closing
Date.

Section 10.20 Changes to Property Entitlements. Nothing contained in this
Agreement shall be construed as authorizing Buyer to apply for a zone change,
variance, subdivision map, lot line adjustment or other discretionary
governmental act, approval or permit with respect to the Properties prior to the
Closing, and Buyer agrees not to do so without Seller’s prior written approval,
which approval may be withheld in Seller’s sole and absolute discretion. Buyer
agrees not to submit any reports, studies or other documents, including, without
limitation, plans and specifications, impact statements for water, sewage,
drainage or traffic, environmental review forms, or energy conservation
checklists to any governmental agency, or any amendment or modification to any
such instruments or documents prior to the Closing unless first approved by
Seller, which approval Seller may withhold in Seller’s sole discretion. Buyer’s
obligation to purchase the Properties shall not be subject to or conditioned
upon Buyer’s obtaining any variances, zoning amendments, subdivision maps, lot
line adjustment, or other discretionary governmental act, approval or permit.
Nothing herein shall be deemed to prevent or limit Buyer’s right to seek any
zoning or other compliance letter from any applicable governmental authorities.

Section 10.21 Dates. If, pursuant to this Agreement, any date indicated herein
falls on any non-Business Day, the date so indicated shall mean the next
Business Day following such date. As used herein, the term “Business Day” shall
mean each Monday, Tuesday, Wednesday, Thursday and Friday which is not a
California State or national holiday or a day on which commercial banks in New
York or California are generally not open for business.

Section 10.22 Waiver of Jury Trial. Seller and Buyer, to the extent they may
legally do so, hereby expressly waive any right to trial by jury of any claim,
demand, action, cause of action, or proceeding arising under or with respect to
this Agreement, or in any way connected with, or related to, or incidental to,
the dealings of the parties hereto with respect to this Agreement or the
transactions related hereto or thereto, in each case whether now existing or
hereafter arising, and irrespective of whether sounding in contract, tort, or
otherwise. To the extent they may legally do so, Seller and Buyer hereby agree
that any such claim, demand, action, cause of action, or proceeding shall be
decided by a court trial without a jury and that any party hereto may file an
original counterpart or a copy of this Section with any court as written
evidence of the consent of the other party or parties hereto to waiver of its or
their right to trial by jury.

Section 10.23 No Waiver. Failure of either party at any time to require
performance of any provision of this Agreement shall not limit the party’s right
to enforce the provision. Waiver of any breach of any provision shall not be a
waiver of any succeeding breach of the provision or a waiver of the provision
itself or any other provision.

Section 10.24 1031 Exchange. Seller and Buyer acknowledge and agree that the
purchase and sale of the Properties (or portions thereof) may be part of a
multi-property transaction to qualify as a tax-free exchange, including
potentially a so-called reverse Starker exchange (“1031 Exchange”) under
Section 1031 of the Internal Revenue Code of 1986, as amended, for either Buyer
or Sellers. Each party agrees to take commercially reasonable efforts at the
other party’s request to allow such other party to attempt to qualify for a 1031
Exchange by, including, without limitation: (i) executing and delivering
amendments to this Agreement and/or amendments to and restatements of this
Agreement so that the transactions contemplated hereby are incorporated into one
or more cross-contingent agreements; (ii) executing and delivering one or more
assignments of this Agreement or any of the agreements described in the
preceding clause (i) from Buyer to an affiliate of Buyer or from any Seller to
an affiliate of Seller or to a qualified exchange accommodator of either Buyer
or Seller or their respective affiliates; and (iii) executing and delivering
such other documents as may be reasonably requested; provided, however, that
(a) no party making such accommodation shall be required to acquire any
substitute property, (b) such exchange shall not affect the representations,
warranties, liabilities and obligations of the parties to each other under this
Agreement, (c) no party making such accommodation shall incur any additional
liability, costs or expenses in connection with such exchange and (d) no dates
in this Agreement will be extended as a result thereof. Either party’s failure
to effectuate any intended 1031 Exchange shall not relieve such party from its
obligations to consummate the purchase and sale transaction contemplated by this
Agreement and the consummation of such 1031 Exchange shall not be a condition
precedent to such party’s obligations under this Agreement.

[Signature Page Follows]

8

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the Effective Date.

 
SELLER:
HCP, INC., a Maryland corporation
By: /s/ Thomas Klaritch
Name: Thomas Klaritch
Its: Executive Vice President
HCPI/INDIANA, LLC,
a Delaware limited liability company
By: HCP, Inc., a Maryland corporation,
its Managing and Sole Member
By: /s/ Thomas Klaritch
Name: Thomas Klaritch
Its: Executive Vice President

[Signature Pages Continue on Following Page]

9

 
BUYER:
G&E HEALTHCARE REIT
MEDICAL PORTFOLIO 3, LLC, a
Delaware limited liability company
By: /s/ Shannon K S Johnson
Name: Shannon K S Johnson
Its: Authorized Signatory

10

Escrow Holder hereby acknowledges that it has received a fully executed copy (or
executed counterparts) of the foregoing Agreement and agrees to act as the
Escrow Holder thereunder and to be bound by the provisions thereof.

     
ESCROW HOLDER:
 

FIRST AMERICAN TITLE INSURANCE COMPANY
By: /s/ Barbara Laffer
 
Date: June 2nd, 2008



    Name: Barbara Laffer
Title: Escrow Officer

          WIRING INSTRUCTIONS
Wire to:
  First American Trust FSB
 
  5 First American Way

 
  Santa Ana, CA 92707

ABA Number:
    122241255  
For Credit To:
  First American Title Insurance Company
Account Number:
    3021820000  
Reference:
  File No.: NCS-351538-BL
 
  Attn:   Barbara Laffer
 
  Phone:  213-271-1702
Customer Name:
  HCPIndiana Portfolio

11